EXHIBIT 10.1





$100,000,000.00 REVOLVING CREDIT FACILITY

CREDIT AGREEMENT
by and among
EPAM SYSTEMS, INC., as Borrower,


and


THE GUARANTORS PARTY HERETO,


and


THE LENDERS PARTY HERETO


and


PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent,
PNC CAPITAL MARKETS LLC, as Lead Arranger and Bookrunner
SANTANDER BANK, N.A., as Syndication Agent
Dated as of September 12, 2014

PRN 917835

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
1.
CERTAIN DEFINITIONS
2
1.1
Certain Definitions.
2
1.2
Construction.
28
1.3
Accounting Principles; Changes in GAAP.
28
1.4
Currency Calculations
29
2.
REVOLVING CREDIT AND SWING LOAN FACILITIES
29
2.1
Revolving Credit Commitments.
29
2.1.1
Revolving Credit Loans; Optional Currency Loans.
29
2.1.2
Swing Loan Commitment.
29
2.1.3
Increase in Revolving Credit Commitments.
29
2.2
Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
31
2.3
Commitment Fees.
31
2.4
Termination or Reduction of Revolving Credit Commitments.
32
2.5
Revolving Credit Loan Requests; Swing Loan Requests.
32
2.5.1
Revolving Credit Loan Requests.
32
2.5.2
Swing Loan Requests.
33
2.6
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
33
2.6.1
Making Revolving Credit Loans.
33
2.6.2
Presumptions by the Administrative Agent.
33
2.6.3
Making Swing Loans.
34
2.6.4
Repayment of Revolving Credit Loans.
34
2.6.5
Borrowings to Repay Swing Loans.
34
2.6.6
Swing Loans Under Cash Management Agreements.
35
2.7
Notes.
35
2.8
Use of Proceeds.
35
2.9
Letter of Credit Subfacility.
35
2.9.1
Issuance of Letters of Credit.
35
2.9.2
Letter of Credit Fees.
37
2.9.3
Disbursements, Reimbursement.
37
2.9.4
Repayment of Participation Advances.
38
2.9.5
Documentation.
39
2.9.6
Determinations to Honor Drawing Requests.
39
2.9.7
Nature of Participation and Reimbursement Obligations.
39
2.9.8
Indemnity.
41
2.9.9
Liability for Acts and Omissions.
41
2.9.10
Issuing Lender Reporting Requirements.
43
2.9.11
Cash Collateral.
43


(i)

--------------------------------------------------------------------------------




2.10
Defaulting Lenders.
43
2.11
Utilization of Commitments in Optional Currencies.
45
2.11.1
Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency.
45
2.11.2
European Monetary Union.
45
3.
INTEREST RATES
46
3.1
Interest Rate Options.
46
3.1.1
Revolving Credit Interest Rate Options; Swing Line Interest Rate.
46
3.1.2
Interest Act (Canada).
47
3.1.3
Rate Calculations; Rate Quotations.
47
3.2
Interest Periods.
47
3.2.1
Amount of Borrowing Tranche.
47
3.2.2
Renewals.
47
3.2.3
No Conversion of Optional Currency Loans.
48
3.3
Interest After Default.
48
3.3.1
Letter of Credit Fees, Interest Rate.
48
3.3.2
Other Obligations.
48
3.3.3
Acknowledgment.
48
3.4
Rates Unascertainable; Illegality; Increased Costs; Deposits Not Available.
48
3.4.1
Unascertainable.
48
3.4.2
Illegality; Increased Costs; Deposits Not Available.
48
3.4.3
Administrative Agent's and Lender's Rights.
48
3.5
Selection of Interest Rate Options.
49
4.
PAYMENTS
50
4.1
Payments.
50
4.2
Pro Rata Treatment of Lenders.
50
4.3
Sharing of Payments by Lenders.
51
4.4
Presumptions by Administrative Agent.
51
4.5
Interest Payment Dates.
52
4.6
Voluntary Prepayments.
52
4.6.1
Right to Prepay.
52
4.6.2
Replacement of a Lender.
53
4.6.3
Designation of a Different Lending Office.
53
4.7
Mandatory Prepayments.
54
4.7.1
Sale of Assets.
54
4.7.2
Casualty Events.
54
4.7.3
Currency Fluctuations.
54
4.7.4
Application Among Interest Rate Options.
55
4.8
Increased Costs.
55
4.8.1
Increased Costs Generally.
55
4.8.2
Capital Requirements.
55


(ii)

--------------------------------------------------------------------------------




4.8.3
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.
56
4.8.4
Delay in Requests.
56
4.8.5
Additional Reserve Requirements.
56
4.9
Taxes.
57
4.9.1
Issuing Lender.
57
4.9.2
Payments Free of Taxes.
57
4.9.3
Payment of Other Taxes by the Loan Parties.
57
4.9.4
Indemnification by the Loan Parties.
57
4.9.5
Indemnification by the Lenders.
57
4.9.6
Evidence of Payments.
58
4.9.7
Status of Lenders.
58
4.9.8
Treatment of Certain Refunds.
60
4.9.9
Survival.
60
4.10
Indemnity.
61
4.11
Settlement Date Procedures.
61
4.12
Currency Conversion Procedures for Judgments.
62
4.13
Indemnity in Certain Events.
62
5.
REPRESENTATIONS AND WARRANTIES
62
5.1
The Loan Parties, jointly and severally, represent and warrant to the Lenders
and Administrative Agent as follows:
62
5.1.1
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default.
62
5.1.2
Subsidiaries and Owners; Investment Companies.
63
5.1.3
Validity and Binding Effect.
63
5.1.4
No Conflict; Material Agreements; Consents.
63
5.1.5
Litigation.
64
5.1.6
Financial Statements.
64
5.1.7
Margin Stock.
64
5.1.8
Full Disclosure.
65
5.1.9
Taxes.
65
5.1.10
Patents, Trademarks, Copyrights, Licenses, Etc.
65
5.1.11
Liens in the Collateral.
65
5.1.12
Insurance.
65
5.1.13
ERISA Compliance.
66
5.1.14
Environmental Matters.
66
5.1.15
Solvency.
66
5.1.16
Anti-Terrorism Laws.
66
6.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
67
6.1
First Loans and Letters of Credit.
67
6.1.1
Deliveries as of Closing Date.
67
6.1.2
Deliveries After Closing Date.
68
6.1.3
Payment of Fees.
68


(iii)

--------------------------------------------------------------------------------




6.2
Each Loan or Letter of Credit.
68
7.
COVENANTS
69
7.1
Affirmative Covenants.
69
7.1.1
Preservation of Existence, Etc.
69
7.1.2
Payment of Liabilities, Including Taxes, Etc.
69
7.1.3
Maintenance of Insurance.
69
7.1.4
Maintenance of Properties and Leases.
70
7.1.5
Visitation Rights.
70
7.1.6
Keeping of Records and Books of Account.
70
7.1.7
Compliance with Laws; Use of Proceeds.
70
7.1.8
Further Assurances.
70
7.1.9
Depository Accounts.
70
7.1.10
Anti-Terrorism Laws; International Trade Law Compliance.
71
7.1.11
Keepwell.
71
7.1.12
Limitation on Negative Pledges.
71
7.2
Negative Covenants.
72
7.2.1
Indebtedness.
72
7.2.2
Liens; Lien Covenants.
73
7.2.3
Guaranties.
73
7.2.4
Loans and Investments.
73
7.2.5
Dividends and Related Distributions.
74
7.2.6
Liquidations, Mergers, Consolidations, Acquisitions.
74
7.2.7
Dispositions of Assets or Subsidiaries.
76
7.2.8
Affiliate Transactions.
77
7.2.9
Subsidiaries.
77
7.2.10
Continuation of or Change in Business.
78
7.2.11
Fiscal Year.
78
7.2.12
Changes in Organizational Documents.
78
7.2.13
Maximum Leverage Ratio.
79
7.2.14
Minimum Interest Coverage Ratio.
79
7.3
Reporting Requirements.
79
7.3.1
Quarterly Financial Statements.
79
7.3.2
Annual Financial Statements.
79
7.3.3
Certificate of the Borrower.
80
7.3.4
Notices.
80
8.
DEFAULT
81
8.1
Events of Default.
81
8.1.1
Payments Under Loan Documents.
81
8.1.2
Breach of Warranty.
81
8.1.3
Anti-Terrorism Laws.
81
8.1.4
Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
81
8.1.5
Breach of Other Covenants.
81


(iv)

--------------------------------------------------------------------------------




8.1.6
Defaults in Other Agreements or Indebtedness.
82
8.1.7
Final Judgments or Orders.
82
8.1.8
Loan Document Unenforceable.
82
8.1.9
Uninsured Losses; Proceedings Against Assets.
82
8.1.10
Events Relating to Plans and Benefit Arrangements.
82
8.1.11
Change of Control.
83
8.1.12
Relief Proceedings.
83
8.2
Consequences of Event of Default.
83
8.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.
83
8.2.2
Bankruptcy, Insolvency or Reorganization Proceedings.
83
8.2.3
Set-off.
84
8.2.4
Application of Proceeds.
84
9.
THE ADMINISTRATIVE AGENT
85
9.1
Appointment and Authority.
85
9.2
Rights as a Lender.
85
9.3
Exculpatory Provisions.
85
9.4
Reliance by Administrative Agent.
86
9.5
Delegation of Duties.
87
9.6
Resignation of Administrative Agent.
87
9.7
Non-Reliance on Administrative Agent and Other Lenders.
88
9.8
No Other Duties, etc.
88
9.9
Administrative Agent's Fee.
88
9.10
Authorization to Release Collateral and Guarantors.
88
9.11
No Reliance on Administrative Agent's Customer Identification Program.
89
10.
MISCELLANEOUS
89
10.1
Modifications, Amendments or Waivers.
89
10.1.1
Increase of Commitment.
89
10.1.2
Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment.
89
10.1.3
Release of Collateral or Guarantor.
89
10.1.4
Definition of Required Lenders.
89
10.1.5
Miscellaneous.
90
10.2
No Implied Waivers; Cumulative Remedies.
90
10.3
Expenses; Indemnity; Damage Waiver.
90
10.3.1
Costs and Expenses.
90
10.3.2
Indemnification by the Borrower.
91
10.3.3
Reimbursement by Lenders.
92
10.3.4
Waiver of Consequential Damages, Etc.
92
10.3.5
Payments.
92
10.4
Holidays.
92
10.5
Notices; Effectiveness; Electronic Communication.
92
10.5.1
Notices Generally.
92


(v)

--------------------------------------------------------------------------------




10.5.2
Electronic Communications.
93
10.5.3
Change of Address, Etc.
93
10.6
Severability.
93
10.7
Duration; Survival.
93
10.8
Successors and Assigns.
94
10.8.1
Successors and Assigns Generally.
94
10.8.2
Assignments by Lenders.
94
10.8.3
Register.
96
10.8.4
Participations.
96
10.8.5
Certain Pledges; Successors and Assigns Generally.
97
10.9
Confidentiality.
97
10.9.1
General.
97
10.9.2
Sharing Information With Affiliates of the Lenders.
98
10.10
Counterparts; Integration; Effectiveness.
98
10.10.1
Counterparts; Integration; Effectiveness.
98
10.11
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.
98
10.11.1
Governing Law.
98
10.11.2
SUBMISSION TO JURISDICTION.
99
10.11.3
WAIVER OF VENUE.
99
10.11.4
SERVICE OF PROCESS.
99
10.11.5
WAIVER OF JURY TRIAL.
100
10.12
USA Patriot Act Notice.
100

 
LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(A)
-    PRICING GRID

SCHEDULE 1.1(B)
-    COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)
-    EXISTING LIENS

SCHEDULE 5.1.2
-    SUBSIDIARIES

SCHEDULE 7.2.1    -    PERMITTED INDEBTEDNESS
SCHEDULE 7.2.4    -    EXISTING INVESTMENTS


EXHIBITS
EXHIBIT 1.1(A)
-    ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)
-    GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)
-    GUARANTY AGREEMENT

EXHIBIT 1.1(N)(1)
-    REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)
-    SWING LOAN NOTE


(vi)

--------------------------------------------------------------------------------




EXHIBIT 1.1(P)(1)
-    PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)
-    PLEDGE AGREEMENT

EXHIBIT 1.1(S)
-    SECURITY AGREEMENT

EXHIBIT 2.1.3
-    LENDER JOINDER

EXHIBIT 2.5.1
-    LOAN REQUEST

EXHIBIT 2.5.2
-    SWING LOAN REQUEST

EXHIBIT 4.9.7(A)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 4.9.7(B)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 4.9.7(C)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 4.9.7(D)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 7.3.3    -    COMPLIANCE CERTIFICATE



(vii)

--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT (as hereafter amended, the "Agreement") is dated as of
September 12, 2014 and is made by and among EPAM SYSTEMS, INC., a Delaware
corporation (the "Parent Company" or "Borrower"), each of the GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under this Agreement (hereinafter referred to in such capacity as the
"Administrative Agent").
The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed $100,000,000.00. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:




--------------------------------------------------------------------------------




1.CERTAIN DEFINITIONS
1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.
Administrative Agent's Fee shall have the meaning specified in Section 9.9
[Administrative Agent's Fee].
Administrative Agent's Letter shall have the meaning specified in Section 9.9
[Administrative Agent's Fee].
Affiliate as to any Person shall mean any other Person which directly or
indirectly controls, is controlled by, or is under common control with such
Person. For purposes of this definition, "control" of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
Applicable Commitment Fee Rate shall mean the percentage rate per annum, based
on the Leverage Ratio then in effect, according to the pricing grid on Schedule
1.1(A) below the heading "Commitment Fee."
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum,
based on the Leverage Ratio then in effect, according to the pricing grid on
Schedule 1.1(A) below the heading "Revolving Credit Euro-Rate Fee."
Applicable Margin shall mean, as applicable:
(a)    the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option, based on the Leverage Ratio
then in effect, according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit Base Rate Spread", or
(b)    the percentage spread to be added to the Euro-Rate applicable to
Revolving Credit Loans under the Euro-Rate Option, based on the Leverage Ratio
then in effect, according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit Euro-Rate Spread".
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of

2

--------------------------------------------------------------------------------




business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 10.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer or Treasurer of such Loan
Party or such other individuals, designated by written notice to the
Administrative Agent from the Borrower, authorized to execute notices, reports
and other documents, or the Secretary or Assistant Secretary, authorized to
execute certificates and attestations, in each case on behalf of the Loan
Parties required hereunder. The Borrower may amend such list of individuals from
time to time by giving written notice of such amendment which shall be
acknowledged by the Administrative Agent.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 3.1.1(i)
[Revolving Credit Base Rate Option].
Borrower shall have the meaning specified in the introductory paragraph.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(a) any Loans to which a Euro-Rate Option applies which are in Dollars or in the
same Optional Currency advanced under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(b) all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.
Capital Lease shall mean, at any time, a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP, provided that any lease that
is treated as an operating lease for purposes

3

--------------------------------------------------------------------------------




of GAAP as of the date hereof shall not be treated as Indebtedness or as a
Capital Lease and shall continue to be treated as an operating lease (and any
future lease, if it were in effect on the date hereof, that would be treated as
an operating lease for purposes of GAAP as of the date hereof shall be treated
as an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP after the date hereof.
Cash Collateralize shall mean to pledge and deposit with or deliver to
Administrative Agent, for the benefit of each Issuing Lender and the Lenders, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances pursuant to documentation reasonably satisfactory to Administrative
Agent and each Issuing Lender (which documents are hereby consented to by the
Lenders). Such cash collateral shall be maintained in blocked deposit accounts
at the Administrative Agent.
Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].
CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
CFTC shall mean the Commodity Futures Trading Commission.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
Change of Control shall mean:
(a)    any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have "beneficial ownership" of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an "option right")), directly or
indirectly, of 50% or more of the equity securities of the Parent Company
entitled to vote for members of the board of directors or equivalent governing

4

--------------------------------------------------------------------------------




body of the Parent Company on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or
(b)    any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent Company, or control over the equity
securities of the Parent Company entitled to vote for members of the board of
directors or equivalent governing body of the Parent Company on a fully-diluted
basis (and taking into account all such securities that such Person or group has
the right to acquire pursuant to any option right) representing 50% or more of
the combined voting power of such securities.
CIP Regulations shall have the meaning specified in Section 9.11 [No Reliance on
Administrative Agent's Customer Identification Program].
Closing Date shall mean the Business Day on which the Commitments shall first be
available, which shall be September 12, 2014.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral shall mean the collateral under the (a) Security Agreement (b) Pledge
Agreement, and (c) Patent, Trademark and Copyright Security Agreement, together
with any cash collateral referred to in the definition of Cash Collateralize.
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
Compliance Certificate shall have the meaning specified in Section 7.3.3
[Certificate of the Borrower].
Computation Date shall have the meaning specified in Section 2.11.1 [Periodic
Computations of Dollar Equivalent Amounts of Revolving Credit Loans that are
Optional Currency Loans and Letters of Credit Outstanding, Etc.].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

5

--------------------------------------------------------------------------------




Consolidated EBITDA for any period of determination shall mean the sum of net
income plus (a) depreciation, amortization, interest expense and income tax
expense, non-cash stock compensation expense, and any non-cash items reducing
net income for such period, minus (b) any non-cash items increasing net income
for such period, in each case of the Parent Company and its Subsidiaries for
such period determined and consolidated in accordance with GAAP.


Covered Entity shall mean (a) the Borrower, each of Borrower's Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect power to direct or cause the direction of the management and policies
of such Person whether by ownership of equity interests, contract or otherwise.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 4.8.5(ii) [Additional Reserve Requirements].
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent's or the Borrower's receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event or (e) has
failed at any time to comply with the provisions of Section 4.3 [Sharing of
Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender's share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders.

6

--------------------------------------------------------------------------------




As used in this definition and in Section 2.10 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].
Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.
Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.
Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(a) pollution or pollution control; (b) protection of human health from exposure
to regulated substances; (c) protection of the environment and/or natural
resources; (d) employee safety in the workplace; (e) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport,

7

--------------------------------------------------------------------------------




storage, collection, distribution, disposal or release or threat of release of
regulated substances; (f) the presence of contamination; (g) the protection of
endangered or threatened species; and (h) the protection of environmentally
sensitive areas.
Equity Interests shall have the meaning specified in Section 5.1.2 [Subsidiaries
and Owners; Investment Companies].
Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the "Reference Currency") which is to be computed as
an equivalent amount of another currency (the "Equivalent Currency"), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent's rate (based on the market rates then prevailing and
available to Administrative Agent) for such Equivalent Currency for such
Reference Currency at a time determined by Administrative Agent on the second
Business Day immediately preceding the event for which such calculation is made.
Equivalent Currency shall have the meaning specified in the definition of
"Equivalent Amount".
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or any member
of the ERISA Group from a Multiemployer Plan, notification that a Multiemployer
Plan is in reorganization, or occurrence of an event described in Section
4041A(a) of ERISA that results in the termination of a Multiemployer Plan; (d)
the filing of a notice of intent to terminate a Pension Plan, the treatment of a
Pension Plan amendment as a termination under Section 4041(e) of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan; (e) an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Borrower
or any member of the ERISA Group.
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.
Euro shall refer to the lawful currency of the Participating Member States.

8

--------------------------------------------------------------------------------




Euro-Rate shall mean the following:
(a)    with respect to the U.S. Dollar Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent as the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of 1% per annum, or the rate which is quoted by another source selected
by the Administrative Agent as an authorized information vendor for the purpose
of displaying rates at which U.S. Dollar deposits are offered by leading banks
in the London interbank deposit market (for purposes of this clause (a), an
"Alternate Source"), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the Relevant Interbank
Market offered rate for U.S. Dollars for an amount comparable to such Borrowing
Tranche and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error). The interest
rate described in this clause (a) is commonly known as “LIBOR.”
(b)     with respect to Optional Currency Loans in Euros, British Pounds
Sterling, or Swiss Francs comprising any Borrowing Tranche for any Interest
Period, the interest rate per annum determined by the Administrative Agent as
the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which the relevant Optional Currency is
offered by leading banks in the London interbank deposit market), rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum, or the rate which
is quoted by another source selected by the Administrative Agent as an
authorized information vendor for the purpose of displaying rates at which such
applicable Optional Currencies are offered by leading banks in the London
interbank deposit market (for purposes of this clause (b), an "Alternate
Source"), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the Relevant Interbank Market
offered rate for deposits in the Euros, British Pounds Sterling, or Swiss Francs
for an amount comparable to the principal amount of such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error). The Administrative Agent shall give prompt
notice to the Borrower of the Euro-Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
(c)    with respect to Optional Currency Loans denominated in Canadian Dollars
comprising any Borrowing Tranche, the interest rate per annum (the "CDOR Rate")
as determined by the Administrative Agent, equal to the arithmetic average rate
applicable to Canadian Dollar bankers’ acceptances (C$BAs) for the applicable
Interest Period appearing on the Bloomberg page BTMM CA, rounded to the nearest
1/100th of 1% (with .005% being

9

--------------------------------------------------------------------------------




rounded up), at approximately 11:00 a.m. Eastern Time, two Business Days prior
to the commencement of such Interest Period, or if such day is not a Business
Day, then on the immediately preceding Business Day, provided that if such rate
does not appear on the Bloomberg page BTMM CA on such day the CDOR Rate on such
day shall be the rate for such period applicable to Canadian Dollar bankers’
acceptances quoted by a bank listed in Schedule I of the Bank Act (Canada), as
selected by the Administrative Agent, as of 11:00 a.m. Eastern Time on such day
or, if such day is not a Business Day, then on the immediately preceding
Business Day.
Event of Default shall mean any of the events described in Section 8.1 [Events
of Default] and referred to therein as an "Event of Default."
Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party's failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires

10

--------------------------------------------------------------------------------




such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.2 [Replacement of a Lender]) or (b)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 4.9.7 [Status of Lenders], amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient's failure to comply
with Section 4.9.7 [Status of Lenders], and (iv) any U.S. federal withholding
Taxes imposed under FATCA (except to the extent imposed due to the failure of
the Borrower to provide documentation or information to the IRS required to be
provided by the Borrower).
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
September 12, 2019.
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an "Alternate Source") (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate

11

--------------------------------------------------------------------------------




for such day shall be the "open" rate on the immediately preceding Business Day.
If and when the Federal Funds Open Rate changes, the rate of interest hereunder
with respect to any advance to which the Federal Funds Open Rate applies will
change automatically without notice to the Borrower, effective on the date of
any such change.
Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.
Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.
Foreign Lender shall mean (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.
Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof. As of the Closing Date,
EPAM Systems LLC, a New Jersey limited liability company, and Vested Development
Inc., a Delaware corporation, are Guarantors.
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
Guaranty or Guarantee of any Person shall mean any obligation of such Person
guaranteeing or in effect guaranteeing any liability or obligation of any other
Person in any manner, whether directly or indirectly, including any agreement to
indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.
Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.
Hedge Liabilities shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.
ICC shall have the meaning specified in Section 10.11.1 [Governing Law].

12

--------------------------------------------------------------------------------




Indebtedness shall mean, as to any Person at any time, without duplication:
(a)    its liabilities for borrowed money;
(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(c)    (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;
(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);
(e)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
(f)    the aggregate Swap Termination Value of all Interest Rate Hedges of such
Person; and
(g)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.


Indemnified Taxes shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 10.3.2 [Indemnification
by the Borrower].
Information shall mean all information received from or on behalf of the Loan
Parties or any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a non‑confidential basis prior to disclosure by the Loan
Parties or any of their Subsidiaries by a source that, to the actual knowledge
of the Administrative Agent, any Lender or the Issuing Lender has not breached
an obligation of confidentiality.

13

--------------------------------------------------------------------------------




Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.
Interest Coverage Ratio shall mean, as of any date of determination, the ratio
of Consolidated EBITDA to Interest Expense (i) for the four fiscal quarters then
ending if such date is a fiscal quarter end or (ii) for the four fiscal quarters
most recently ended if such date is not a fiscal quarter end.
Interest Expense shall mean for any period of determination interest expense of
the Parent Company and its Subsidiaries for such period determined and
consolidated in accordance with GAAP.
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (a) the Borrowing
Date if the Borrower is requesting new Loans, or (b) the date of renewal of or
conversion to the Euro-Rate Option if the Borrower is renewing or converting to
the Euro-Rate Option applicable to outstanding Loans. Notwithstanding the second
sentence hereof: (i) any Interest Period which would otherwise end on a date
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) the
Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.
Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.
Interest Rate Option shall mean the Base Rate Option or the Euro-Rate Option.
IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 10.11.1 [Governing Law].

14

--------------------------------------------------------------------------------




Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrower, Administrative Agent
and such other Lender may agree may from time to time issue Letters of Credit
hereunder.
Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.
Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and for which such Lender confirms to
the Administrative Agent in writing prior to the execution thereof that it: (a)
is documented in a standard International Swaps and Derivatives Association
Master Agreement or another reasonable and customary manner, (b) provides for
the method of calculating the reimbursable amount of the provider's credit
exposure in a reasonable and customary manner, and (c) is entered into for
hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender Provided Foreign Currency Hedge (the "Foreign Currency
Hedge Liabilities") by any Loan Party that is party to such Lender Provided
Foreign Currency Hedge shall, for purposes of this Agreement and all other Loan
Documents be "Obligations" of such Person and of each other Loan Party, be
guaranteed obligations under the Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the other Loan Documents, subject
to the express provisions of Section 8.2.4 [Application of Proceeds].
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement, or another reasonable and customary manner, (b)
provides for the method of calculating the reimbursable amount of the provider's
credit exposure in a reasonable and customary manner, and (c) is entered into
for hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender Provided Interest Rate Hedge (the "Interest Rate Hedge
Liabilities") by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents be
"Obligations" of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents, subject to the express provisions of Section 8.2.4
[Application of Proceeds].

15

--------------------------------------------------------------------------------




Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation is owed.
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
Leverage Ratio shall mean, as of any date of determination, the ratio of (a)
Total Indebtedness of the Parent Company and its Subsidiaries on such date to
(b) Consolidated EBITDA (i) for the four fiscal quarters then ending if such
date is a fiscal quarter end or (ii) for the four fiscal quarters most recently
ended if such date is not a fiscal quarter end.
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreement, the Notes, the Patent, Trademark and Copyright Security
Agreement, the Pledge Agreement, the Security Agreement, and any other
instruments, certificates or documents delivered in connection herewith or
therewith.
Loan Parties shall mean the Borrower and the Guarantors.

16

--------------------------------------------------------------------------------




Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans or Swing Loans or any Revolving Credit Loan or Swing Loan.
Material Adverse Change shall mean any set of circumstances or events which (a)
has any material adverse effect upon the validity or enforceability of the Loan
Documents taken as a whole, (b) is material and adverse to the business, assets,
financial condition or results of operations of the Loan Parties and their
Subsidiaries taken as a whole, (c) impairs materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform the Obligations,
or (d) impairs materially the ability of the Administrative Agent or Lenders, to
the extent permitted, to enforce its legal remedies pursuant to the Loan
Documents taken as a whole (other than solely as a result of the action or
inaction of the Administrative Agent or Lenders).
Month, with respect to an Interest Period shall mean the interval between the
days in consecutive calendar months numerically corresponding to the first day
of such Interest Period. If any Interest Period begins on a day of a calendar
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.
Multiemployer Plan shall mean any employee pension benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of its ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.
Non-Consenting Lender shall have the meaning specified in Section 10.1
[Modifications, Amendments or Waivers].
Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.
Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans,
and in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (a) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (b) any Lender Provided Interest Rate
Hedge, (c) any Lender Provided Foreign Currency Hedge, and (c) any Other Lender
Provided Financial Service

17

--------------------------------------------------------------------------------




Product. Notwithstanding anything to the contrary contained in the foregoing,
the Obligations shall not include any Excluded Hedge Liabilities.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
Optional Currency shall mean the following lawful currencies: Canadian Dollars,
the Euro, British Pounds Sterling, Swiss Francs and any other currency approved
by Administrative Agent and all of the Lenders pursuant to Section 2.11.2(iii)
[European Monetary Union; Requests for Additional Optional Currencies]. Subject
to Section 2.11.2 [European Monetary Union], each Optional Currency must be the
lawful currency of the specified country.
Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].
Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].
Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].
Original Currency shall have the meaning specified in Section 4.12 [Currency
Conversion Procedures for Judgments].
Other Currency shall have the meaning specified in Section 4.12 [Currency
Conversion Procedures for Judgments].
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards, (b)
credit card processing

18

--------------------------------------------------------------------------------




services, (c) debit cards, (d) purchase cards, (e) ACH transactions, or (f) cash
management, including controlled disbursement, accounts or services.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.2 [Replacement of a Lender]).
Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.
Parent Company shall mean EPAM Systems Inc., a Delaware corporation, its
successors and assigns.
Parent Company Equity Interests shall have the meaning specified in Section
5.1.2 [Subsidiaries and Owners; Investment Companies].
Participant shall have the meaning specified in Section 10.8.4 [Participations].
Participant Register shall have the meaning specified in Section 10.8.4
[Participations].
Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
1.1(P)(1) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder (other than future obligations
consisting of contingent Obligations that may be owing or for which no claims
have been made and which expressly survive termination of the Loan Documents),
termination of the Commitments and cash collateralization, expiration or
termination of all Letters of Credit.

19

--------------------------------------------------------------------------------




PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean at any time an "employee pension benefit plan" (as such
term is defined in Section 3(2) of ERISA) (including a "multiple employer plan"
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (a) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
"multiple employer" or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
Permitted Acquisition shall have the meaning assigned to such term in Section
7.2.6(ii).
Permitted Investments shall mean:
(a)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(b)    short-term commercial paper, including variable amount master demand
notes, in Dollars, carrying the highest rating by Standard & Poor's or P-1 by
Moody's Investors Service, Inc. issued for corporations headquartered in the
United States on the date of acquisition;
(c)    time certificates of deposit or repurchase agreements in Dollars maturing
within one year in commercial banks carrying the highest rating by Standard &
Poor's or P-1 by Moody's Investors Service, Inc. issued for commercial banks
headquartered in the United States on the date of acquisition or having capital,
surplus and undivided profits in excess of $200,000,000.00;
(d)    corporate and municipal obligations maturing in twelve (12) months or
less from the date of acquisition and having a rating of AA or better by
Standard & Poor’s or Aa by Moody’s Investors Service, Inc.; and
(e)    money market or mutual funds whose investments are limited to those types
of investments described in clauses (a)‑(d) above.
Permitted Liens shall mean:
(a)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable, or are being
contested in good faith,

20

--------------------------------------------------------------------------------




with adequate reserves set aside, by appropriate proceedings diligently
conducted, and the enforcement of which is stayed pending contest if such taxes
would cause a Material Adverse Change;
(b)    Pledges or deposits, not of the Subsidiary Equity Interests, made in the
ordinary course of business to secure payment of workmen's compensation, or to
participate in any fund in connection with workmen's compensation, unemployment
insurance, old-age pensions or other social security programs;
(c)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;
(d)    Good-faith pledges or deposits, not of the Subsidiary Equity Interests,
made in the ordinary course of business to secure performance of bids, tenders,
contracts (other than for the repayment of borrowed money) or leases, not in
excess of the aggregate amount due thereunder, or to secure statutory
obligations, or surety, appeal, indemnity, performance or other similar bonds
required in the ordinary course of business;
(e)    Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
(f)    Liens in favor of the Administrative Agent and its Affiliates securing
the Obligations;
(g)    Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under operating leases securing obligations of such Loan Party or Subsidiary to
the lessor under such leases;
(h)    Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), together with any renewals thereof; provided that the principal amount
secured thereby is not hereafter increased, and no additional assets become
subject to such Lien;
(i)    Purchase Money Security Interests and capitalized leases securing
Indebtedness permitted under Section 7.2.1(iv), so long as such Liens extend
only to the assets purchased (and proceeds thereof);
(j)    The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is discharged within
forty-five (45) days of entry, and in either case they do not affect the
Subsidiary Equity Interests or result in a Material Adverse Change:

21

--------------------------------------------------------------------------------




(1)    Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
(2)    Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
(3)    Claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or
(4)    Liens resulting from final judgments or orders described in Section 8.1.7
[Final Judgments or Orders].
(k)    Liens securing Indebtedness permitted under Section 7.2.1(xi);
(l)    statutory or common law rights of setoff upon deposits of cash in favor
of depository institutions; and
(m)    any title transfer, retention of title, hire purchase or conditional sale
arrangements having similar effect arising in the ordinary course of business in
favor of the suppliers of goods or services to any Loan Party or Subsidiary
thereof.
Permitted Priority Liens shall mean Liens permitted pursuant to clause (a)
through (d), (i), (j), (k) (with respect to Purchase Money Security Interests
only), (l) and (m) of the definition of Permitted Liens.
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders, granting them a lien on and
security interest in (a) 65% of all issued and outstanding equity interests in
each first (1st) tier foreign Subsidiary and (b) 100% all issued and outstanding
equity interests in each domestic Subsidiary, as the same may be amended,
restated or otherwise modified.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be

22

--------------------------------------------------------------------------------




the lowest or most favorable rate then being charged commercial borrowers or
others by the Administrative Agent. Any change in the Prime Rate shall take
effect at the opening of business on the day such change is announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to Liens of the Administrative Agent pursuant
to the Loan Documents, and Permitted Priority Liens.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a "commodity pool" as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000.00, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a "letter of
credit or keepwell, support, or other agreement" for purposes of Section
1a(18)(A)(v)(II) of the CEA.
Ratable Share shall mean:
(a)    with respect to a Lender's obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender's Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.
(b)    with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender's Revolving Credit Commitment,
by (ii) the sum of the aggregate amount of the Revolving Credit Commitments of
all Lenders; provided however that if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect,

23

--------------------------------------------------------------------------------




giving effect to any assignments, and not on the current amount of the Revolving
Credit Commitments and provided further in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, "Ratable Share" shall mean the
percentage of the aggregate Commitments (disregarding any Defaulting Lender's
Commitment) represented by such Lender's Commitment.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Reference Currency shall have the meaning specified in the definition of
"Equivalent Amount."
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
Relevant Interbank Market shall mean in relation to Euro, British Pounds
Sterling, or Swiss Francs, the London Interbank Market, and in relation to each
other Optional Currency the applicable offshore interbank market.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
Required Lenders shall mean
(a)    If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and
(b)    If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than 50% of the sum of the aggregate amount of
the Revolving Credit Commitments of the Lenders (excluding any Defaulting
Lender) or, after the termination

24

--------------------------------------------------------------------------------




of the Revolving Credit Commitments, the outstanding Revolving Credit Loans and
Ratable Share of Letter of Credit Obligations of the Lenders (excluding any
Defaulting Lender).
Required Share shall have the meaning assigned to such term in Section 4.11
[Settlement Date Procedures].
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 4.11 [Settlement Date Procedures].
Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature, and

25

--------------------------------------------------------------------------------




(e) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person's property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.
Statements shall have the meaning specified in Section 5.1.6(i) [Historical
Statements].
Subordinated Debt shall mean Indebtedness that has been subordinated to the
Obligations pursuant to subordination terms and conditions satisfactory to the
Administrative Agent in its discretion.
Subsidiary of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Parent Company.
Subsidiary Equity Interests shall have the meaning specified in Section 5.1.2
[Subsidiaries and Owners; Investment Companies].
Swap Termination Value shall mean, in respect of any one or more Interest Rate
Hedges, after taking into account the effect of any legally enforceable netting
agreement relating to such Interest Rate Hedges, (a) for any date on or after
the date such Interest Rate Hedges have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amounts(s) determined as
the mark-to-market values(s) for such Interest Rate Hedges, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Interest Rate Hedges.
Swap shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, or a Lender Provided Foreign Currency Hedge.

26

--------------------------------------------------------------------------------




Swing Loan Commitment shall mean PNC's commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to the amount specified in such Section.
Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.
Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to Section
2.1.2 [Swing Loan Commitment] hereof.
Synthetic Lease shall mean, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
Total Indebtedness shall mean, without duplication, all Indebtedness for
borrowed money, capitalized lease obligations, reimbursement obligations in
respect of letters of credit (that are not fully collateralized by cash or cash
equivalents, which is held by PNC), and guaranties of such Indebtedness.
UCP shall have the meaning specified in Section 10.11.1 [Governing Law].
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 4.9.7 [Status of Lenders].
Withholding Agent shall mean any Loan Party and the Administrative Agent.

27

--------------------------------------------------------------------------------




1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words "include," "includes"
and "including" shall be deemed to be followed by the phrase "without
limitation"; (ii) the words "hereof," "herein," "hereunder," "hereto" and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.
1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 7.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 7.2)
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 5.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial covenant in Section
7.2 of this Agreement, any related definition and/or the definition of the term
Leverage Ratio for pricing purposes, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee or Commitment Fee determinations (or if the Administrative
Agent notifies the Borrower in writing that the Required Lenders wish to amend
any financial covenant in Section 7.2, any related definition and/or the
definition of the term Leverage Ratio for pricing purposes, Letter of Credit Fee
and Commitment Fee determinations to eliminate the effect of any such change in
GAAP), then the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties'
compliance with such covenants and/or the definition of the term Leverage Ratio
for pricing purposes, Letter of Credit Fee and Commitment Fee determinations
shall be determined on the

28

--------------------------------------------------------------------------------




basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenants or
definitions are amended in a manner satisfactory to the Borrower and the
Required Lenders, and the Loan Parties shall provide to the Administrative
Agent, when they deliver their financial statements pursuant to Section 7.3.1
[Quarterly Financial Statements] and 7.3.2 [Annual Financial Statements] of this
Agreement, such reconciliation statements as shall be reasonably requested by
the Administrative Agent.
1.4    Currency Calculations. All financial statements and Compliance
Certificates shall be set forth in Dollars. For purposes of preparing the
financial statements, calculating financial covenants and determining compliance
with covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars in accordance with GAAP.
2.    REVOLVING CREDIT AND SWING LOAN FACILITIES
2.1    Revolving Credit Commitments.
2.1.1    Revolving Credit Loans; Optional Currency Loans. Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth, each Lender severally agrees to make Revolving Credit Loans in either
Dollars or one or more Optional Currencies to the Borrower at any time or from
time to time on or after the date hereof to the Expiration Date; provided that
after giving effect to each such Loan (i) the aggregate Dollar Equivalent amount
of Revolving Credit Loans from such Lender shall not exceed such Lender's
Revolving Credit Commitment minus such Lender's Ratable Share of the outstanding
Swing Loans and Letter of Credit Obligations, (ii) the Revolving Facility Usage
shall not exceed the Revolving Credit Commitments, (iii) no Revolving Credit
Loan to which the Base Rate Option applies shall be made in an Optional
Currency, and (iv) the aggregate Dollar Equivalent principal amount of Revolving
Credit Loans made in an Optional Currency (each an "Optional Currency Loan")
shall not exceed $50,000,000.00 (the "Optional Currency Sublimit"). Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.
2.1.2    Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans in
Dollars (the "Swing Loans") to the Borrower at any time or from time to time
after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $10,000,000.00, provided
that after giving effect to such Loan, the Revolving Facility Usage shall not
exceed the aggregate Revolving Credit Commitments of the Lenders. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.
2.1.3    Increase in Revolving Credit Commitments.
(i)    Increasing Lenders and New Lenders. The Borrower may, at any one time
prior to the fourth (4th) anniversary of the Closing Date, request that (1) the
current

29

--------------------------------------------------------------------------------




Lenders increase their Revolving Credit Commitments (any current Lender which
elects to increase its Revolving Credit Commitment shall be referred to as an
"Increasing Lender") or (2) one or more new lenders (each a "New Lender") join
this Agreement and provide a Revolving Credit Commitment hereunder, subject to
the following terms and conditions:
(a)    No Obligation to Increase. No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.
(b)    Defaults. There shall exist no Events of Default or Potential Default on
the effective date of such increase immediately after giving effect to such
increase.
(c)    Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed
$200,000,000.00.
(d)    Resolutions; Opinion. The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.
(e)    Notes. The Borrower shall execute and deliver (1) to each Increasing
Lender a replacement revolving credit Note reflecting the new amount of such
Increasing Lender's Revolving Credit Commitment after giving effect to the
increase (and the prior Note issued to such Increasing Lender shall be deemed to
be terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender's Revolving Credit Commitment.
(f)    Approval of New Lenders. Any New Lender shall be subject to the approval
of the Administrative Agent (which approval shall not be unreasonably withheld).
(g)    Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form reasonably acceptable to the Administrative Agent, signed by it and the
Borrower and delivered to the Administrative Agent at least five (5) days before
the effective date of such increase.
(h)    New Lenders--Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.1.3 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.

30

--------------------------------------------------------------------------------




(ii)    Treatment of Outstanding Loans and Letters of Credit.
(a)    Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall repay all Loans then outstanding,
subject to the Borrower's indemnity obligations under Section 4.10 [Indemnity];
provided that it may borrow new Loans with a Borrowing Date on such date. Each
of the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.5.
(b)    Outstanding Letters of Credit. Repayment of Outstanding Loans; Borrowing
of New Loans. On the effective date of such increase, each Increasing Lender and
each New Lender (i) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Ratable Share of such Letter of
Credit and the participation of each other Lender in such Letter of Credit shall
be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.
2.2    Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender's Revolving Credit Loans outstanding hereunder to the Borrower at
any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.
2.3    Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
"Commitment Fee") equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Dollar Equivalent amount of the
Revolving Facility Usage (provided however, that solely in connection with
determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans, and with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender's Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the

31

--------------------------------------------------------------------------------




period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Commitment Fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no Commitment Fee shall accrue with respect to the Revolving Credit
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. Subject to the proviso in the directly preceding sentence, all
Commitment Fees shall be payable in arrears on each Payment Date and in U.S.
Dollars.
2.4    Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three (3) Business Days' notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to $1,000,000.00, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect. Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 4.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated. Any notice to reduce the Revolving Credit Commitments
under this Section 2.4 shall be irrevocable.
2.5    Revolving Credit Loan Requests; Swing Loan Requests.
2.5.1    Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrower may from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 3.2
[Interest Periods], by delivering to the Administrative Agent, not later than
10:00 a.m., (i) three (3) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans in Dollars to which the
Euro-Rate Option applies or the conversion to or the renewal of the Euro-Rate
Option for any Loans in Dollars; (ii) not later than 10:00 a.m., (a) four (4)
Business Days prior to the proposed Borrowing Date with respect to the making of
Optional Currency Loans or the date of conversion to or renewal of the Euro-Rate
Option for any Optional Currency Loan, and (b) the same Business Day of the
proposed Borrowing Date with respect to the making of a Revolving Credit Loan to
which the Base Rate Option applies or the last day of the preceding Interest
Period with respect to the conversion to the Base Rate Option for any Loan, of a
duly completed request therefor substantially in the form of Exhibit 2.5.1 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in such form (each, a "Loan Request"), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify (A) the
aggregate amount of the proposed

32

--------------------------------------------------------------------------------




Loans comprising each Borrowing Tranche, and, if applicable, the Interest
Period, which amount shall be in (x) the minimum amount of $1,000,000.00 (or the
Dollar Equivalent thereof) for each Borrowing Tranche, (B) which Interest Rate
Option shall apply to the proposed Dollar denominated Loans comprising the
applicable Borrowing Tranche, (C) the currency in which such Revolving Credit
Loans shall be funded if the Borrower elects an Optional Currency, the
applicable Interest Rate Option, and (D) an appropriate Interest Period, if
applicable.
2.5.2    Swing Loan Requests. Except as otherwise provided herein, the Borrower
may from time to time prior to the Expiration Date request the Swing Loan Lender
to make Swing Loans by delivery to the Swing Loan Lender not later than 12:00
noon on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a "Swing
Loan Request"), it being understood that the Administrative Agent may rely in
good faith on the authority of any individual making such a telephonic request
without the necessity of receipt of such written confirmation. Each Swing Loan
Request shall be irrevocable and shall specify the proposed Borrowing Date and
the principal amount of such Swing Loan, which shall be not less than
$1,000,000.00.
2.6    Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
2.6.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrower, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders'
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested currency (in the
case of Optional Currency Loans, in Dollars if so requested by the
Administrative Agent) to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 6.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrower in U.S. Dollars or the requested Optional Currency (as applicable) in
immediately available funds at the Principal Office prior to 2:00 p.m., on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds, including funds in the
requested Optional Currency, the Revolving Credit Loans of such Lender on such
Borrowing Date, and such Lender shall be subject to the repayment obligation in
Section 2.6.2 [Presumptions by the Administrative Agent].
2.6.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed time of any
Base Rate Loan, or, for Loans other than Base Rate Loans, prior to the close of
business the day before the

33

--------------------------------------------------------------------------------




Borrowing Date, that such Lender will not make available to the Administrative
Agent such Lender's share of such Loan, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in the appropriate currency with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate), and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option. If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender's
Loan. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
2.6.3    Making Swing Loans. So long as PNC elects to make Swing Loans, PNC
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.5.2,
[Swing Loan Requests] fund such Swing Loan to the Borrower in U.S. Dollars only
and in immediately available funds at the Principal Office prior to 4:00 p.m. on
the Borrowing Date.
2.6.4    Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.
2.6.5    Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender's Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.

34

--------------------------------------------------------------------------------




2.6.6    Swing Loans Under Cash Management Agreements. In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Borrower in accordance with the provisions of the
agreements between the Borrower and such Swing Loan Lender relating to the
Borrower's deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Borrower's cash assets as in effect from time to time (the "Cash Management
Agreements") to the extent of the daily aggregate net negative balance in the
Borrower's accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrower in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender's obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2.
2.7    Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a swing Note, dated the Closing Date payable to the order of
such Lender in a face amount equal to the Revolving Credit Commitment or Swing
Loan Commitment, as applicable, of such Lender.
2.8    Use of Proceeds. The proceeds of the Loans shall be used to (i) support
working capital and general corporate needs, including the issuance of Letters
of Credit, (ii) refinance existing Indebtedness, and/or (iii) finance ongoing
capital expenditures and Permitted Acquisitions.
2.9    Letter of Credit Subfacility.
2.9.1    Issuance of Letters of Credit. The Borrower or any Loan Party may at
any time prior to the Expiration Date request the issuance of a standby letter
of credit (each a "Letter of Credit"), which may be denominated in either
Dollars or an Optional Currency, for its own account or the account of another
Loan Party, or the amendment or extension of an existing Letter of Credit, by
delivering or transmitting electronically, or having such other Loan Party
deliver or transmit electronically to the Issuing Lender (with a copy to the
Administrative Agent) a completed application for letter of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing
Lender may specify from time to time by no later than

35

--------------------------------------------------------------------------------




10:00 a.m. at least five (5) Business Days, or such shorter period as may be
agreed to by the Issuing Lender, in advance of the proposed date of issuance
(provided to the extent of any conflict between such form of application and
this Agreement, this Agreement shall control). The Borrower or any Loan Party
shall authorize and direct the Issuing Lender to name the Borrower or any Loan
Party as the "Applicant" or "Account Party" of each Letter of Credit. Promptly
after receipt of any letter of credit application, the Issuing Lender shall
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide the Administrative Agent with a
copy thereof.
2.9.1.1     Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 6 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of the Issuing Lender's
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance, and (B) in no event
expire later than the Expiration Date and provided further that in no event
shall (i) the Letter of Credit Obligations exceed, at any one time,
$20,000,000.00 (the "Letter of Credit Sublimit") or (ii) the Revolving Facility
Usage exceed, at any one time, the Revolving Credit Commitments. Each request by
the Borrower for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 6 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
2.9.1.2    Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.

36

--------------------------------------------------------------------------------




2.9.2    Letter of Credit Fees. The Borrower shall pay in Dollars, or at the
Administrative Agent’s option, the Optional Currency in which each Letter of
Credit is issued (i) to the Administrative Agent for the ratable account of the
Lenders a fee (the "Letter of Credit Fee") equal to the Applicable Letter of
Credit Fee Rate on the daily amount available to be drawn under each Letter of
Credit, and (ii) to the Issuing Lender for its own account a fronting fee equal
to .125% per annum on the daily amount available to be drawn under each Letter
of Credit. All Letter of Credit Fees and fronting fees shall be computed on the
basis of a year of 360 days and actual days elapsed and shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit. The Borrower shall also pay (in Dollars) to the Issuing Lender for the
Issuing Lender's sole account the Issuing Lender's then in effect customary fees
and administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.
2.9.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender's Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.
2.9.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a "Reimbursement
Obligation") the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
"Drawing Date") by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender in
the same currency as paid, unless otherwise required by the Administrative Agent
or the Issuing Lender. In the event the Borrower fails to reimburse the Issuing
Lender (through the Administrative Agent) for the full amount of any drawing
under any Letter of Credit by 12:00 noon on the Drawing Date, the Administrative
Agent will promptly notify each Lender thereof, and the Borrower shall be deemed
to have requested that Revolving Credit Loans be made by the Lenders under the
Base Rate Option to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 6.2 [Each Loan or
Letter of Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.9.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
2.9.3.2    Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the amount of

37

--------------------------------------------------------------------------------




the drawing, whereupon the participating Lenders shall (subject to Section 2.9.3
[Disbursements; Reimbursement]) each be deemed to have made a Revolving Credit
Loan under the Base Rate Option to the Borrower in that amount. If any Lender so
notified fails to make available in Dollars to the Administrative Agent for the
account of the Issuing Lender the amount of such Lender's Ratable Share of such
amount by no later than 2:00 p.m. on the Drawing Date, then interest shall
accrue on such Lender's obligation to make such payment, from the Drawing Date
to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Revolving Credit Loans under the Base Rate Option on and after the
fourth day following the Drawing Date. The Administrative Agent and the Issuing
Lender will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.
2.9.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.9.3.1, because of the Borrower's
failure to satisfy the conditions set forth in Section 6.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Borrower shall be deemed to have incurred from the Issuing Lender a borrowing
(each a "Letter of Credit Borrowing") in Dollars in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender's payment to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
2.9.3 [Disbursements, Reimbursement] shall be deemed to be a payment in respect
of its participation in such Letter of Credit Borrowing (each a "Participation
Advance") from such Lender in satisfaction of its participation obligation under
this Section 2.9.3.
2.9.4    Repayment of Participation Advances.
2.9.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
2.9.4.2    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any

38

--------------------------------------------------------------------------------




Insolvency Proceeding, any portion of any payment made by any Loan Party to the
Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in an Optional Currency, the Overnight Rate) in effect from time to
time.
2.9.5    Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender's application and agreement for letters of credit and the Issuing
Lender's written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party's own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party's instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
2.9.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
2.9.7    Nature of Participation and Reimbursement Obligations. Each Lender's
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever (unless, with respect to the last clause
of this sentence, it is determined to have constituted gross negligence or
willful misconduct on the part of the Issuing Lender or its applicable Affiliate
by a final non-appealable judgment of a court of competent jurisdiction);
(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 6.2 [Each Loan or Letter of

39

--------------------------------------------------------------------------------




Credit] or as otherwise set forth in this Agreement for the making of a
Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Lenders to make Participation Advances under Section 2.9.3 [Disbursements,
Reimbursement];
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof (unless it is determined to have
constituted gross negligence or willful misconduct on the part of the Issuing
Lender or its applicable Affiliate by a final non-appealable judgment of a court
of competent jurisdiction);
(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit (unless
it is determined to have constituted gross negligence or willful misconduct on
the part of the Issuing Lender or its applicable Affiliate by a final
non-appealable judgment of a court of competent jurisdiction);
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

40

--------------------------------------------------------------------------------




(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x)    any breach of this Agreement or any other Loan Document by any party
thereto (unless it is determined to have constituted gross negligence or willful
misconduct on the part of the Issuing Lender by a final non-appealable judgment
of a court of competent jurisdiction);
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;
(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing (unless it is determined to have constituted or has
resulted solely from gross negligence or willful misconduct on the part of the
Issuing Lender or its applicable Affiliate by a final non-appealable judgment of
a court of competent jurisdiction).
2.9.8    Indemnity. The Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel)
which the Issuing Lender or any of its Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of the gross negligence or willful misconduct of the
Issuing Lender as determined by a final non-appealable judgment of a court of
competent jurisdiction.
2.9.9    Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender's Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any

41

--------------------------------------------------------------------------------




Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender's or its Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender's gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Issuing Lender or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including attorneys' fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower, any other Loan Party or any Lender.

42

--------------------------------------------------------------------------------




2.9.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrower a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
2.9.11    Cash Collateral. Upon the request of Administrative Agent, (i) if any
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an Letter of Credit Borrowing, or
(ii) if, on the Expiration Date, any Letter of Credit Obligation for any reason
remains outstanding, Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all Letter of Credit Obligations.
Borrower hereby grants to Administrative Agent, for the benefit of each Issuing
Lender and the Lenders, a security interest in all cash collateral pledged
pursuant to this Section or otherwise under this Agreement.
2.10    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3 [Commitment Fees];
(ii)    the Commitment and outstanding Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
(iii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:
(a)    all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders' Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;
(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower's obligations corresponding to

43

--------------------------------------------------------------------------------




such Defaulting Lender's Letter of Credit Obligations (after giving effect to
any partial reallocation pursuant to clause (a) above) in a deposit account held
at the Administrative Agent for so long as such Letter of Credit Obligations are
outstanding;
(c)    if the Borrower cash collateralizes any portion of such Defaulting
Lender's Letter of Credit Obligations pursuant to clause (b) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender's
Letter of Credit Obligations during the period such Defaulting Lender's Letter
of Credit Obligations are cash collateralized;
(d)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and
(e)    if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender's Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and
(iv)    so long as such Lender is a Defaulting Lender, PNC shall not be required
to fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lender is satisfied
that the related exposure and the Defaulting Lender's then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.10(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(iii)(a) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be

44

--------------------------------------------------------------------------------




readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
2.11    Utilization of Commitments in Optional Currencies.
2.11.1    Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the outstanding and proposed Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit to be denominated in an
Optional Currency as of the requested Borrowing Date or date of issuance, as the
case may be, (ii) the outstanding Letter of Credit Obligations denominated in an
Optional Currency as of the last Business Day of each month, and (iii) the
outstanding Revolving Credit Loans denominated in an Optional Currency as of the
end of each Interest Period (each such date under clauses (i) through (iii), and
any other date on which the Administrative Agent determines it is necessary or
advisable to make such computation, in its sole discretion, is referred to as a
"Computation Date"). Unless otherwise provided in this Agreement or agreed to by
the Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.
2.11.2    European Monetary Union.
(i)    Payments In Euros Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrower, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead be payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.
(ii)    Additional Compensation Under Certain Circumstances. The Borrower
agrees, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender's determination of the amount or amounts

45

--------------------------------------------------------------------------------




necessary to compensate such Lender shall be delivered to the Borrower and shall
be conclusive absent manifest error so long as such determination is made on a
reasonable basis. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.
(iii)    Requests for Additional Optional Currencies. The Borrower may deliver
to the Administrative Agent a written request that Revolving Credit Loans
hereunder also be permitted to be made in any other lawful currency (other than
Dollars), in addition to the currencies specified in the definition of "Optional
Currency" herein, provided that such currency must be freely traded in the
offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market. The Administrative Agent will promptly notify the Lenders of any such
request promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrower of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrower's
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrower's request.
3.    INTEREST RATES
3.1    Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than six (6) Borrowing Tranches in
the aggregate among all of the Loans and provided further that if an Event of
Default exists and is continuing, the Borrower may not request, convert to, or
renew the Euro-Rate Option for any Loans and the Required Lenders may demand
that all existing Borrowing Tranches bearing interest under the Euro-Rate Option
shall be converted immediately to the Base Rate Option, subject to the
obligation of the Borrower to pay any indemnity under Section 4.10 [Indemnity]
in connection with such conversion. If at any time the designated rate
applicable to any Loan made by any Lender exceeds such Lender's highest lawful
rate, the rate of interest on such Lender's Loan shall be limited to such
Lender's highest lawful rate. Interest on the principal amount of each Optional
Currency Loan shall be paid by the Borrower in such Optional Currency.
3.1.1    Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans:
(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

46

--------------------------------------------------------------------------------




(ii)    Revolving Credit Euro-Rate Option: A rate per annum equal to the
Euro-Rate as determined for each applicable Interest Period plus the Applicable
Margin.
Subject to Section 3.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.
3.1.2    Interest Act (Canada). For purposes of the Interest Act (Canada): (i)
whenever any interest or fee under this Agreement is calculated on the basis of
a period of time other than a calendar year, such rate used in such calculation,
when expressed as an annual rate, is equivalent to (x) such rate, multiplied by
(y) the actual number of days in the calendar year in which the period for which
such interest or fee is calculated ends, and divided by (z) the number of days
in such period of time, (ii) the principle of deemed reinvestment of interest
shall not apply to any interest calculation under this Agreement, and (iii) the
rates of interest stipulated in this Agreement are intended to be nominal rates
and not effective rates or yields.
3.1.3    Rate Calculations; Rate Quotations. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the Daily
LIBOR Rate) shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365 or 366 day year) or, in the case of interest in respect of
Loans denominated in Optional Currencies as to which market practice differs
from the foregoing, in accordance with such market practice. The Borrower may
call the Administrative Agent on or before the date on which a Loan Request is
to be delivered to receive an indication of the rates then in effect, but it is
acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest which thereafter is
actually in effect when the election is made.
3.2    Interest Periods. At any time when the Borrower shall select, convert to
or renew a Euro-Rate Option, the Borrower shall notify the Administrative Agent
thereof by delivering a Loan Request to the Administrative Agent (i) at least
three (3) Business Days prior to the effective date of such Euro-Rate Option
with respect to a Loan denominated in Dollars, and (ii) at least four (4)
Business Days prior to the effective date of such Euro-Rate Option with respect
to an Optional Currency Loan. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a Euro-Rate Option:
3.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and
3.2.2    Renewals. In the case of the renewal of a Euro-Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.

47

--------------------------------------------------------------------------------




3.2.3    No Conversion of Optional Currency Loans. No Optional Currency Loan may
be converted into a Loan with a different Interest Rate Option, or a Loan
denominated in a different Optional Currency.
3.3    Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived either as determined by the Administrative Agent
in its discretion (exercised in a commercially reasonable fashion) or as
determined by the Required Lenders by written notice to the Administrative
Agent:
3.3.1    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 3.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;
3.3.2    Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and
3.3.3    Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 3.3 reflects, among other things, the fact that such
Loans or other amounts have become a greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Administrative Agent.
3.4    Rates Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
3.4.1    Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:
(i)    adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or
(ii)    a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the Euro-Rate,
then the Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent's and Lender's Rights].
3.4.2    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:
(i)    the making, maintenance or funding of any Loan to which a Euro-Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

48

--------------------------------------------------------------------------------




(ii)    such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or
(iii)    after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency, as applicable, for the relevant Interest
Period for a Loan, or to banks generally, to which a Euro-Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,
then the Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent's and Lender's Rights].
3.4.3    Administrative Agent's and Lender's Rights. In the case of any event
specified in Section 3.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 3.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a Euro-Rate Option or select an Optional Currency, as applicable, shall be
suspended until the Administrative Agent shall have later notified the Borrower,
or such Lender shall have later notified the Administrative Agent, of the
Administrative Agent's or such Lender's, as the case may be, determination that
the circumstances giving rise to such previous determination no longer exist. If
at any time the Administrative Agent makes a determination under Section 3.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a Euro-Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 3.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower's indemnification Obligations under Section 4.10 [Indemnity], as to any
Loan of the Lender to which a Euro-Rate Option applies, on the date specified in
such notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or select a different Optional
Currency or Dollars, or (ii) prepay such Loan in accordance with Section 4.6
[Voluntary Prepayments]. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date.
3.5    Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro-Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 3.2 [Interest
Periods], the Borrower shall be deemed to have converted

49

--------------------------------------------------------------------------------




such Borrowing Tranche to the Base Rate Option, as applicable, to Revolving
Credit Loans, commencing upon the last day of the existing Interest Period.
4.    PAYMENTS
4.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent's Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 11:00 a.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 11:00 a.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders interest at the Federal Funds Effective Rate in the case of
Loans or other amounts due in Dollars, or the Overnight Rate in the case of
Loans or other amounts due in an Optional Currency, with respect to the amount
of such payments for each day held by the Administrative Agent and not
distributed to the Lenders. The Administrative Agent's and each Lender's
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement (including
the Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an "account stated". All payments of principal and
interest made in respect of the Loans must be repaid in the same currency
(whether Dollars or the applicable Optional Currency) in which such Loan was
made and all Unpaid Drawings with respect to each Letter of Credit shall be made
in the same currency (whether Dollars or the applicable Optional Currency) in
which such Letter of Credit was issued.
4.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent's Fee and the Issuing Lender's fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 3.4.3 [Administrative Agent's and Lender's Rights] in the case of an
event specified in Section 3.4 [Rate Unascertainable; Etc.], 4.6.2 [Replacement
of a Lender] or 4.8 [Increased Costs]) be payable ratably among the Lenders
entitled to such payment in accordance with the amount of principal, interest,
Commitment Fees and Letter of Credit Fees, as set forth in this Agreement.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrower of principal, interest, fees or other amounts from the Borrower
with respect to Swing Loans shall be made by or to PNC according to
Section 2.6.5 [Borrowings to Repay Swing Loans].

50

--------------------------------------------------------------------------------




4.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
valid right of setoff, counterclaim or banker's lien, by receipt of voluntary
payment, by realization upon security, or by any other non-pro rata source,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender's receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(v)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(vi)    the provisions of this Section 4.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 4.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise during an
Event of Default against each Loan Party its rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of each Loan Party in the amount of such participation.
4.4    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate (or, for payments in an Optional Currency, the Overnight Rate)
and a rate

51

--------------------------------------------------------------------------------




determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
4.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 4.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).
4.6    Voluntary Prepayments.
4.6.1    Right to Prepay. The Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 4.6.2 [Replacement of a Lender] below, in
Section 4.8 [Increased Costs] and Section 4.10 [Indemnity]). Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans denominated in
Dollars, and at least four (4) Business Days prior to the date of prepayment of
any Optional Currency Loans, or no later than 1:00 p.m. on the date of
prepayment of Swing Loans, setting forth the following information:
(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(x)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
(y)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans and Optional Currencies to which
the Euro-Rate Option applies; and
(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) $1,000,000.00 for
any Swing Loan or $1,000,000.00 for any Revolving Credit Loan.
All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Any prepayment
hereunder shall be subject to the Borrower's Obligation to indemnify the Lenders
under Section 4.10 [Indemnity]. Prepayments shall be made in the currency in
which such Loan was made unless otherwise directed by the Administrative Agent.

52

--------------------------------------------------------------------------------




4.6.2    Replacement of a Lender. In the event any Lender (i) gives notice under
Section 3.4 [Rate Unascertainable, Etc.], (ii) requests compensation under
Section 4.8 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 4.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
10.1 [Modifications, Amendments or Waivers], then in any such event the Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.8 [Successors and Assigns]), all of its interests,
rights (other than existing rights to payments pursuant to Sections 4.8
[Increased Costs] or 4.9 [Taxes]) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.8 [Successors and Assigns];
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 4.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 4.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter;
(iv)    such assignment does not conflict with applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
4.6.3    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 4.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices,

53

--------------------------------------------------------------------------------




branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.8 [Increased Costs] or Section 4.9 [Taxes], as the case may be, in
the future, and (ii) would not subject such Lender to any material unreimbursed
cost or expense and would not otherwise be materially disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment
4.7    Mandatory Prepayments.
4.7.1    Sale of Assets. Within ten (10) Business Days of any sale of assets
authorized under Section 7.2.7(ix) in excess of $5,000,000, the Borrower shall
make a mandatory prepayment of principal on the Revolving Credit Loans equal to
the net cash proceeds of such sale (as estimated in good faith by the Borrower),
together with accrued interest on such principal amount. If no Revolving Credit
Loans are then outstanding, such prepayment shall be applied to any other
Obligations then due. Notwithstanding the foregoing, so long as no Event of
Default has occurred and is continuing, and the Borrower notifies the
Administrative Agent in writing of its good faith intent to do so at the time of
receipt of such proceeds, the Borrower may use such proceeds to reinvest in like
assets (not otherwise prohibited by the terms of this Agreement) within 180 days
after receipt of such proceeds. If the Borrower so notifies the Administrative
Agent, but fails (in the absence of willful misconduct or gross negligence, the
occurrence of which would trigger immediate reinstatement of the foregoing
mandatory prepayment) to use such proceeds to so reinvest during the applicable
period, then the Borrower’s obligation to make the foregoing mandatory
prepayment shall be reinstated and due within ten (10) Business Days of the
expiration of such 180 day period.
4.7.2    Casualty Events. (i) If no Event of Default is has occurred and is
continuing, not later than 180 days following the receipt by any Loan Party of
the proceeds in an amount in excess of $5,000,000 of insurance, condemnation
award, or other compensation in respect of any casualty event or series of
related casualty events affecting any property of any Loan Party, the Borrower
shall make a mandatory prepayment of principal on the Revolving Credit Loans
equal to 100% of the net cash proceeds (as estimated in good faith by the
Borrower) of such casualty event(s) not theretofore applied to the repair or
replacement of such property, and (ii) during the continuation of an Event of
Default, not later than ten (10) Business Days following the receipt by any Loan
Party of any proceeds of insurance, condemnation award, or other compensation in
respect of any casualty event or series of related casualty events affecting any
property of any Loan Party, the Borrower shall prepay Obligations in an
aggregate amount equal to 100% of the net cash proceeds of such casualty
event(s), together with accrued interest on such principal amount. If no
Revolving Credit Loans are then outstanding, such prepayment shall be applied to
any other Obligations then due.
4.7.3    Currency Fluctuations.  If on any Computation Date the Revolving
Facility Usage is equal to or greater than the Revolving Credit Commitments as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Administrative Agent shall notify the Borrower of the
same.  The Borrower shall pay or prepay (subject to Borrower's indemnity
obligations under Sections 4.8 [Increased Costs] and 4.10

54

--------------------------------------------------------------------------------




[Indemnity]) within one (1) Business Day after receiving such notice such that
the Revolving Facility Usage shall not exceed the aggregate Revolving Credit
Commitments after giving effect to such payments or prepayments.
4.7.4    Application Among Interest Rate Options. All prepayments required
pursuant to this Section 4.7 shall first be applied among the Interest Rate
Options to the principal amount of the Loans subject to the Base Rate Option,
then to Loans denominated in Dollars and subject to a Euro-Rate Option, then to
the Optional Currency Loans. In accordance with Section 4.10 [Indemnity], the
Borrower shall indemnify the Lenders for any loss or expense, including loss of
margin, incurred with respect to any such prepayments applied against Loans
subject to a Euro-Rate Option on any day other than the last day of the
applicable Interest Period.
4.8    Increased Costs.
4.8.1    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement, which is addressed separately in
this Section 4.8) or the Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender, the Issuing Lender or the Relevant Interbank
Market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
4.8.2    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender's or the Issuing Lender's holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such

55

--------------------------------------------------------------------------------




Lender's or the Issuing Lender's capital or on the capital of such Lender's or
the Issuing Lender's holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender's or the Issuing Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the Issuing Lender's policies and the policies of
such Lender's or the Issuing Lender's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender's or the Issuing
Lender's holding company for any such reduction suffered.
4.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
4.8.1 [Increased Costs Generally] or 4.8.2 [Capital Requirements] and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
4.8.4    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Lender's right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender's or the Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
4.8.5    Additional Reserve Requirements. The Borrower shall pay to each Lender
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each Loan under
the Euro-Rate Option equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement under
Regulation D or under any similar, successor or analogous requirement of the
Board of Governors of the Federal Reserve System (or any successor) or any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans under the Euro-Rate
Option, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and

56

--------------------------------------------------------------------------------




payable on each date on which interest is payable on such Loan; provided that in
each case the Borrower shall have received at least ten days’ prior notice (with
a copy to the Administrative Agent) of such additional interest or costs from
such Lender. If a Lender fails to give notice ten days prior to the relevant
Payment Date, such additional interest or costs shall be due and payable ten
days from receipt of such notice.
4.9    Taxes.
4.9.1    Issuing Lender. For purposes of this Section 4.9, the term "Lender"
includes the Issuing Lender and the term "applicable Law" includes FATCA.
4.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
4.9.3    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
4.9.4    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 4.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
4.9.5    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 10.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that

57

--------------------------------------------------------------------------------




are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 4.9.5 [Indemnification by the
Lenders].
4.9.6    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 4.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
4.9.7    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall

58

--------------------------------------------------------------------------------




be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 4.9.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (as
applicable); or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 4.9.7(B) or Exhibit 4.9.7(C), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 4.9.7(D) on behalf of each such direct and indirect
partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

59

--------------------------------------------------------------------------------




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
4.9.8    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 4.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 4.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 4.9.8 [Treatment of Certain Refunds] (plus any
penalties, interest or other charges imposed by the relevant Official Body) in
the event that such indemnified party is required to repay such refund to such
Official Body. Notwithstanding anything to the contrary in this Section 4.9.8
[Treatment of Certain Refunds]), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
4.9.8 [Treatment of Certain Refunds] the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
4.9.9    Survival. Each party's obligations under this Section 4.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

60

--------------------------------------------------------------------------------




4.10    Indemnity. In addition to the compensation or payments required by
Section 4.8 [Increased Costs]or Section 4.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:
(i)    payment, prepayment, conversion or renewal of any Loan to which a
Euro-Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due), or any voluntary prepayment without the required notice,
(ii)    attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 3.2 [Interest
Periods] or notice relating to prepayments under Section 4.6 [Voluntary
Prepayments], or
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.
4.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in Section
2.1.2 [Swing Loan Commitments] hereof during the period between Settlement
Dates. The Administrative Agent shall notify each Lender of its Ratable Share of
the total of the Revolving Credit Loans and the Swing Loans (each a "Required
Share"). On such Settlement Date, each Lender shall pay to the Administrative
Agent the amount equal to the difference between its Required Share and its
Revolving Credit Loans, and the Administrative Agent shall pay to each Lender
its Ratable Share of all payments made by the Borrower to the Administrative
Agent with respect to the Revolving Credit Loans. The Administrative Agent shall
also effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and on any mandatory prepayment date
as provided for herein and may at its option effect settlement on any other
Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 4.11 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment].
The Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender's
Ratable Share of the outstanding Revolving Credit Loans

61

--------------------------------------------------------------------------------




and each Lender may at any time require the Administrative Agent to pay
immediately to such Lender its Ratable Share of all payments made by the
Borrower to the Administrative Agent with respect to the Revolving Credit Loans.
4.12    Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the "Original Currency") into another currency (the "Other
Currency"), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures the Administrative Agent could purchase the Original Currency
with the Other Currency after any premium and costs of exchange on the Business
Day preceding that on which final judgment is given.
4.13    Indemnity in Certain Events. The obligation of Borrower in respect of
any sum due from Borrower to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.
5.    REPRESENTATIONS AND WARRANTIES
5.1    The Loan Parties, jointly and severally, represent and warrant to the
Lenders and Administrative Agent as follows:
5.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in each
jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to do so would not result in a Material
Adverse Change, (iv) has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part, (v)
is in compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 5.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business, except
where the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and

62

--------------------------------------------------------------------------------




encumbrances except Permitted Liens and properties, assets and other rights sold
or disposed of in accordance with this Agreement. No Event of Default or
Potential Default exists or is continuing.
5.1.2    Subsidiaries and Owners; Investment Companies. Schedule 5.1.2 states as
of the Closing Date (i) the name of each of the Parent Company’s Subsidiaries,
its jurisdiction of organization and the amount, percentage and type of equity
interests in such Subsidiary (the "Subsidiary Equity Interests"), (ii) the name
of each holder of an equity interest in the Parent Company (in the case of the
Parent Company, such disclosure is limited to each holder (having filed a Form
13D as of the Closing Date) having an equity interest of 5% or more) and its
Subsidiaries, the amount, percentage and type of such equity interest (the
"Parent Company Equity Interests"), and (iii) any options, warrants or other
rights outstanding to purchase any such equity interests referred to in clause
(i) or (iii) as of the Closing Date (collectively with the Subsidiary Equity
Interests and Parent Company Equity Interests, the "Equity Interests"). The
Parent Company and each of its Subsidiaries has good and marketable title to all
of the Subsidiary Equity Interests it purports to own, free and clear in each
case of any Lien, other than Permitted Liens, and all such Subsidiary Equity
Interests have been validly issued, fully paid and are nonassessable. None of
the Loan Parties or Subsidiaries of any Loan Party is an "investment company"
registered or required to be registered under the Investment Company Act of 1940
or under the "control" of an "investment company" as such terms are defined in
the Investment Company Act of 1940 and shall not become such an "investment
company" or under such "control."
5.1.3    Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party named as a party thereto, and (ii) constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party which is or will be a party
thereto, enforceable against such Loan Party in accordance with its terms.
5.1.4    No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law, in each case, which would result in a
Material Adverse Change. No consent, approval, exemption, order or authorization
of, or a

63

--------------------------------------------------------------------------------




registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents, except for such
consents and approvals that have been duly obtained.
5.1.5    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which, if adversely determined, individually or in the aggregate
would result in any Material Adverse Change. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which would result in any Material Adverse
Change.
5.1.6    Financial Statements.
(i)    Historical Statements. The Parent Company and its Subsidiaries (including
Borrower) have delivered to the Administrative Agent copies (by filing thereof
on EDGAR) of their audited consolidated year-end financial statements for and as
of the end of the fiscal year ended December 31, 2013. In addition, the Parent
Company and its Subsidiaries (including Borrower) have delivered to the
Administrative Agent copies (by filing thereof on EDGAR) of their (A) unaudited
consolidated interim financial statements for the fiscal year to date and as of
the end of the fiscal quarter ended March 31, 2014 and (B) unaudited
consolidated interim financial statements for the fiscal year to date as of the
fiscal quarter ended June 30, 2014 (all such annual and interim statements being
collectively referred to as the "Statements"). The Statements were compiled from
the books and records maintained by the Parent Company and its Subsidiaries’
management, are correct and complete in all material respects and fairly
represent the consolidated and consolidating financial condition of the Parent
Company and its Subsidiaries (including Borrower) as of the respective dates
thereof and the results of operations for the fiscal periods then ended and have
been prepared in accordance with GAAP consistently applied, subject (in the case
of the interim statements) to normal year-end audit adjustments.
(ii)    Accuracy of Financial Statements. Neither the Borrower nor any
Subsidiary of the Borrower has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any Subsidiary of the
Borrower which may cause a Material Adverse Change. Since December 31, 2013, and
with respect to future advances, since the date of the most recently delivered
audited financial statements delivered pursuant to this Agreement, no Material
Adverse Change has occurred.
5.1.7    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or

64

--------------------------------------------------------------------------------




which is inconsistent with the provisions of the regulations of the Board of
Governors of the Federal Reserve System. None of the Loan Parties or any
Subsidiary of any Loan Party holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of any Loan
Party or Subsidiary of any Loan Party are or will be represented by margin
stock.
5.1.8    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Administrative Agent in connection herewith or therewith (as modified or
supplemented, but excluding financial projection information) contains any
material misstatement of fact or omits to state a material fact necessary in
order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not misleading. With respect to
projected financial information, the Borrower represents and warrants only that
such information reflects their good faith estimates as of the date of
preparation thereof, based upon methods and data the Borrower believe to be
reasonable and accurate, notwithstanding that actual results may differ
materially from such projected financial information.
5.1.9    Taxes. All federal tax returns, and all state, local and other tax
returns as to which the failure to file would result in a Material Adverse
Change, required to have been filed with respect to each Loan Party and each
Subsidiary of each Loan Party have been filed, and payment or adequate provision
has been made for the payment of all taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.
5.1.10    Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or is licensed to use all the material
patents, trademarks, service marks, trade names, copyrights, domain names,
licenses, registrations, franchises, permits and proprietary rights necessary to
own and operate its properties and to carry on its business as presently
conducted and planned to be conducted by such Loan Party or Subsidiary, without
known possible, alleged or actual conflict with the rights of others (except for
any such conflict which would not result in a Material Adverse Change).
5.1.11    Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent pursuant to the Loan Documents, other than Liens in
Subsidiary Equity Interests in Foreign Subsidiaries as to which the
Administrative Agent has not required that it obtain Prior Security Interests,
constitute and will continue to constitute Prior Security Interests and are
subject only to Permitted Liens. All filing fees and other expenses in
connection with the perfection of such Liens have been or will be paid by the
Borrower.
5.1.12    Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in

65

--------------------------------------------------------------------------------




amounts sufficient to insure the assets and risks of each such Loan Party and
Subsidiary in accordance with prudent business practice in the industry of such
Loan Parties and Subsidiaries.
5.1.13    ERISA Compliance.
(i)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws, except
where such failure to comply would not result in a Material Adverse Change. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter or prototype opinion letter or volume
submitter advisory letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Borrower and its ERISA Group have made all
required contributions to each Pension Plan, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Pension Plan.
(ii)    No ERISA Event has occurred or is reasonably expected to occur; (a) each
Pension Plan is in compliance in all material respects with the minimum funding
requirements of Section 412 and 430 of the Code; (b) neither the Borrower nor
any member of its ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA or contributions due
and not delinquent); (c) neither Borrower nor any member of its ERISA Group has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (d) neither Borrower nor any member of its ERISA Group
has engaged in a transaction that could be subject to Sections 4069 or 4212(c)
of ERISA.
(iii)    Notwithstanding the foregoing, as of the Closing Date, neither the
Borrower nor any member of its ERISA Group sponsors, maintains, participates in
or has any liability under any Pension Plan.
5.1.14    Environmental Matters. Each Loan Party is and, to the knowledge of
each respective Loan Party and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws except for any non-compliance
which would not result in a Material Adverse Change.
5.1.15    Solvency. Before and after giving effect to the initial Loans
hereunder, each of the Loan Parties is Solvent.
5.1.16    Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party, (a)
has any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in

66

--------------------------------------------------------------------------------




violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
6.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
6.1    First Loans and Letters of Credit.
6.1.1    Deliveries as of Closing Date. On the Closing Date, the Administrative
Agent shall have received each of the following in form and substance
satisfactory to the Administrative Agent:
(i)    A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (w) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects (except for those representations and warranties that
are qualified by reference to materiality, which shall be true and correct in
all respects, and that those representations and warranties that are made herein
as of a stated date are true and correct in all material respects as of such
stated date), (x) the Loan Parties are in compliance with each of the covenants
and conditions hereunder, (y) no Event of Default or Potential Default exists,
and (z) no Material Adverse Change has occurred since December 31, 2013;
(ii)    A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party to duly authorize the execution,
delivery and performance of this Agreement and the other Loan Documents; (b) the
names of the Authorized Officers authorized to sign the Loan Documents and their
true signatures; (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office; and (d) certificates from the appropriate state
officials as to the continued existence and good standing of each Loan Party in
each state where organized or, with respect to its principal place of business
(if different from the state where organized), qualified to do business;
(iii)    This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Subsidiary Equity Interests
and valid perfection of the Liens of the Loan Documents therein and in the
Collateral as first priority Liens subject to no Liens except for Permitted
Liens;
(iv)    Written opinions of U.S. counsel for the Loan Parties, dated the Closing
Date;

67

--------------------------------------------------------------------------------




(v)    Evidence that adequate insurance, required to be maintained under this
Agreement, is in full force and effect, with additional insured and lender loss
payable special endorsements attached thereto in form and substance reasonably
satisfactory to the Administrative Agent and its counsel naming the
Administrative Agent as additional insured and lender loss payee, as
appropriate;
(vi)    A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrower;
(vii)    All material consents required to effectuate the transactions
contemplated hereby;
(viii)    A Lien search in acceptable scope and with acceptable results;
(ix)    A Loan Request for any Loans being requested on the Closing Date;
(x)    The Loan Parties’ existing line of credit facility with PNC shall be
terminated by the entry of the Loan Parties into this Agreement without
necessity of further deed or act; and
(xi)    Such other documents in connection with such transactions as the
Administrative Agent or its counsel may have reasonably requested prior to the
Closing Date.
6.1.2    Deliveries After Closing Date. Within ninety (90) days of the Closing
Date (or such later date as the Administrative Agent may agree), the
Administrative Agent shall have received a fully executed and recorded
modification to the Charge over shares previously recorded in the United
Kingdom, along with an opinion letter of counsel in the United Kingdom as to the
validity of such modification under the laws of such jurisdiction and such other
matters as the Administrative Agent may reasonable require, and such other
documents or certificates as may be reasonably necessary to effectuate the
intent of the foregoing.
6.1.3    Payment of Fees. The Borrower shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent's Letter or any other Loan Document.
6.2    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations and warranties of
the Loan Parties in the Loan Documents shall then be true and correct in all
material respects (except for those representations and warranties that are
qualified by reference to materiality, which shall be true and correct in all
respects, and that those representations and warranties that are made herein as
of a stated date are true and correct in all material respects as of such stated
date), (ii) no Event of Default or Potential Default shall have occurred and be
continuing, (iii) the making of the Loans or issuance, extension or increase of
such Letter of Credit shall not contravene any Law in any material

68

--------------------------------------------------------------------------------




respect applicable to any Loan Party or Subsidiary of any Loan Party or any of
the Lenders, (iv) the Borrower shall have delivered to the Administrative Agent
a duly executed and completed Loan Request or to the Issuing Lender an
application for a Letter of Credit, as the case may be, and (v) in the case of
any Loan or Letter of Credit to be denominated in an Optional Currency, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent, the Required
Lenders (in the case of any Loans to be denominated in an Optional Currency) or
the Issuing Lender (in the case of any Letter of Credit to be denominated in an
Optional Currency) would make it impracticable for such Loan or Letter of Credit
to be denominated in the relevant Optional Currency.
7.    COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
7.1    Affirmative Covenants.
7.1.1    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 7.2.6 [Liquidations, Mergers, Etc.] or 7.2.7 [Disposition of Assets or
Subsidiaries], and except to the extent the failure to maintain such good
standing in a jurisdiction (other than the jurisdiction of formation or
principal place of business) would not result in a Material Adverse Change.
7.1.2    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.
7.1.3    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers' compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers. At the
reasonable request of the Administrative Agent, the Loan Parties shall deliver
to the Administrative Agent and each of the Lenders (x) on the Closing Date and,
if so requested in the Administrative Agent’s discretion, annually thereafter an
original certificate of insurance signed by the Loan Parties' independent

69

--------------------------------------------------------------------------------




insurance broker describing and certifying as to the existence of the insurance
on the Collateral required to be maintained by this Agreement and the other Loan
Documents, together with a copy of such policy endorsements as the
Administrative Agent shall reasonably request in its discretion, and
(y) annually, if so requested by the Administrative Agent in its discretion, a
summary schedule indicating all insurance then in force with respect to each of
the Loan Parties. Such policies of insurance (including endorsements thereto)
shall be in form reasonably acceptable to the Administrative Agent in its
discretion.
7.1.4    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties necessary to its business.
7.1.5    Visitation Rights. Upon reasonable advance notice (and for this purpose
no more than two (2) Business Days’ notice shall be required under any
circumstances) during normal business hours if no Event of Default shall have
occurred and be continuing, or at any time with or without notice after an Event
of Default has occurred and while it is continuing, each Loan Party shall, and
shall cause each of its Subsidiaries to, permit any of the officers or
authorized employees or representatives of the Administrative Agent to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers.
7.1.6    Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.
7.1.7    Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all material respects. The Loan Parties will use the
Letters of Credit and the proceeds of the Loans only in accordance with Section
2.8 [Use of Proceeds] and as permitted by applicable Law.
7.1.8    Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent's Lien on and
Prior Security Interest in the Collateral whether now owned or hereafter
acquired, subject only to Permitted Liens, and shall do such other acts and
things as the Administrative Agent in its reasonable discretion may deem
necessary or advisable from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
its rights and remedies thereunder with respect to the Collateral.
7.1.9    Depository Accounts. The Loan Parties shall maintain their primary
domestic depository accounts with the Administrative Agent.

70

--------------------------------------------------------------------------------




7.1.10    Anti-Terrorism Laws; International Trade Law Compliance. (a) No
Covered Entity will become a Sanctioned Person, (b) no Covered Entity, either in
its own right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.
7.1.11    Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party's obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 7.1.11 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 7.1.11, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Loan Party under this
Section 7.1.11 shall remain in full force and effect until payment in full of
the Obligations and termination of this Agreement and the other Loan Documents.
Each Qualified ECP Loan Party intends that this Section 7.1.11 constitute, and
this Section 7.1.11 shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support, or other agreement" for the benefit of
each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the CEA.
7.1.12    Limitation on Negative Pledges. Each of the Loan Parties shall not,
and shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of such Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure the Obligations, other than (a) this Agreement and the other Loan
Documents (b) with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with a disposition permitted under this
Agreement, (c) any agreements governing any purchase money Liens or capital
lease obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (d)
customary provisions restricting assignment of any licensing agreement (in which
a Loan Party or its Subsidiaries are the licensee) with respect to a contract
entered into by a Loan Party or its Subsidiaries in the ordinary course of
business and (e) customary provisions

71

--------------------------------------------------------------------------------




restricting subletting, sublicensing or assignment of any intellectual property
license or any lease governing any leasehold interests of a Loan Party and its
Subsidiaries.
7.2    Negative Covenants.
7.2.1    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:
(i)    Indebtedness under the Loan Documents;
(ii)    Indebtedness in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions in the ordinary course of business in connection with bids or
proposals for work;
(iii)    existing Indebtedness as set forth on Schedule 7.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof;
(iv)    Indebtedness incurred with respect to Purchase Money Security Interests
and Capital Leases in an aggregate amount outstanding not to exceed $20,000,000
and so long as no Potential Default or Event of Default will be caused by the
incurrence thereof hereunder (including without limitation under a financial
covenant set forth herein);
(v)    any (i) Lender Provided Interest Rate Hedge, (ii) other Interest Rate
Hedges approved by the Administrative Agent and not otherwise causing a
Potential Default or Event of Default hereunder (including without limitation
under a financial covenant set forth herein), or (iii) Indebtedness under any
Other Lender Provided Financial Services Product; provided however, the Loan
Parties and their Subsidiaries shall enter into a Lender Provided Interest Rate
Hedges or other Interest Rate Hedges only for hedging (rather than speculative)
purposes;
(vi)    Guaranties permitted by Section 7.2.3 [Guaranties];
(vii)    Indebtedness arising from intercompany loans and advances permitted by
Section 7.2.4 [Loans and Investments];
(viii)    unsecured Indebtedness assumed in Permitted Acquisitions in an
aggregate amount outstanding not to exceed $20,000,000 and so long as no
Potential Default or Event of Default will be caused by the incurrence thereof
hereunder (including without limitation under a financial covenant set forth
herein);
(ix)    unsecured Subordinated Debt;
(x)    additional unsecured Indebtedness in an aggregate amount outstanding not
to exceed $20,000,000 and so long as no Potential Default or Event of Default
will be caused by

72

--------------------------------------------------------------------------------




the incurrence thereof hereunder (including without limitation under a financial
covenant set forth herein); and
(xi)    additional secured Indebtedness in an aggregate amount outstanding not
to exceed $5,000,000 so long as no Potential Default or Event of Default will be
caused by the incurrence thereof hereunder (including without limitation under a
financial covenant set forth herein).
7.2.2    Liens; Lien Covenants. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.
7.2.3    Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for (i) Indebtedness in the form of Guaranties of obligations or Indebtedness
permitted under Section 7.2.1 [Indebtedness], provided that the aggregate amount
of such Guaranties by the Parent Company or its domestic Subsidiaries of
obligations or Indebtedness of Foreign Subsidiaries shall not exceed in the
aggregate at any time $20,000,000, (ii) Guaranties by a Loan Party of
obligations or Indebtedness of another Loan Party or its Subsidiaries, (iii)
guaranties in the ordinary course of business owed to landlords for the payment
of rent under real property leases and of obligations of suppliers, customers,
franchisees and licensees of the Loan Parties and their Subsidiaries, and (iv)
Guaranties in favor of the Administrative Agent.
7.2.4    Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:
(i)    accounts receivable created, acquired or made and trade credit extended
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms;
(ii)    loans or advances to employees in the ordinary course of business;
(iii)    Permitted Investments;
(iv)    loans, advances and investments by: (A) any Loan Party in or to any
other Loan Party; (B) any Subsidiary of the Parent Company that is not a Loan
Party in or to any other Subsidiary of the Parent Company that is not a Loan
Party; (C) any Subsidiary of the Parent Company that is not a Loan Party in or
to any Loan Party, which, if in the form of Indebtedness, is Subordinated Debt;
and (D) any Loan Party in any Subsidiary of the Parent Company that is

73

--------------------------------------------------------------------------------




not a Loan Party, in the case of this clause (D), in an aggregate amount not to
exceed $100,000,000 outstanding at any time for all such loans, advances and
investments;
(v)    investments made in connection with Permitted Acquisitions in accordance
with Section 7.2.1 [Indebtedness], 7.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions] and/or Section 7.2.9 [Subsidiaries];
(vi)    investments set forth on Schedule 7.2.4;
(vii)    Indebtedness and other obligations expressly permitted under Section
7.2.1 [Indebtedness] and Guaranties permitted by Section 7.2.3 [Guaranties];
(viii)    investments consisting of stock, obligations, securities or other
property received in satisfaction or partial satisfaction of accounts from
financially troubled purchasers (whether in connection with a foreclosure,
bankruptcy, workout or otherwise);
(ix)    any (i) Lender Provided Interest Rate Hedge, (ii) other Interest Rate
Hedges approved by the Administrative Agent and not otherwise causing a
Potential Default or Event of Default hereunder, or (iii) Indebtedness under any
Other Lender Provided Financial Services Product; provided, however, the Loan
Parties and their Subsidiaries shall enter into a Lender Provided Interest Rate
Hedge or other Interest Rate Hedge only for hedging (rather than speculative)
purposes;
(x)    the endorsement of negotiable instruments held for collection in the
ordinary course of business and the making of lease, utility and other similar
deposits in the ordinary course of business;
(xi)    additional loans, advances and investments (other than those specified
in clauses (i) through (x)) in any aggregate amount not to exceed $20,000,000
outstanding at any time .
7.2.5    Dividends and Related Distributions. Unless no Potential Default or
Event of Default has occurred and is continuing or would be triggered thereby
(including without limitation under the financial covenants set forth herein),
each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, make or pay, or agree to become or remain liable to make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of capital
stock, partnership interests or limited liability company interests on account
of the purchase, redemption, retirement or acquisition of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests, except dividends or other distributions
payable to another Loan Party. The preceding sentence shall not be interpreted
to permit special dividends by the Borrower without the Required Lenders’ prior
written consent.
7.2.6    Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or

74

--------------------------------------------------------------------------------




otherwise all or substantially all of the assets or capital stock of any other
Person (other than dispositions permitted under Section 7.2.7 [Dispositions of
Assets or Subsidiaries]; provided that:
(i)    (A) any Loan Party and any Subsidiary of a Loan Party (other than the
Borrower) may consolidate or merge into another Loan Party, and (B) any
Subsidiary of the Parent Company that is not a Loan Party may consolidate or
merge into a Loan Party or another Subsidiary of the Parent Company that is not
a Loan Party, and
(ii)    any Loan Party or any Subsidiary thereof may acquire, whether by
purchase or by merger, (A) all of the ownership interests of another Person or
(B) substantially all of assets of another Person or of a business or division
of another Person (each, a "Permitted Acquisition"), provided that each of the
following requirements is met for each Permitted Acquisition:
(a)    if such Loan Party or Subsidiary is acquiring the ownership interests in
such Person, such Person shall comply with the requirements of Section 7.2.9
[Subsidiaries] promptly following such Permitted Acquisition;
(b)    the business acquired, or the business conducted by the Person whose
ownership interests are being acquired shall comply with Section 7.2.10
[Continuation of or Change in Business];
(c)    no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition (including without
limitation under financial covenants set forth herein);
(d)    the Leverage Ratio shall not be greater than 2.50 to 1.00 both
immediately prior to and on a pro forma basis after giving effect to such
Permitted Acquisition (including in such pro forma computation (i) Total
Indebtedness assumed or incurred in connection with such Permitted Acquisition,
and (ii) EBITDA attributable to the acquired Person, business or division as if
such acquisition had occurred at the beginning of such period of determination)
and the Borrower shall have delivered to the Administrative Agent a Compliance
Certificate demonstrating such compliance (such certificate to be in form and
substance reasonably acceptable to the Administrative Agent), at least two (2)
Business Days prior to consummating such Permitted Acquisition; and
(e)    the Loan Parties shall deliver to the Administrative Agent (and the
Administrative Agent will make the same available to the Lenders by email,
Internet or intranet website) as soon as available prior to, or if not available
prior to then within five (5) Business Days after the consummation of, a
Permitted Acquisition copies of any agreements entered into by such Loan Party
or Subsidiary in connection with such Permitted Acquisition and shall deliver to
the Administrative Agent such other information about such Person or its assets
as any Loan Party may reasonably require.

75

--------------------------------------------------------------------------------




7.2.7    Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party) except:
(i)    transactions involving the sale of inventory in the ordinary course of
business;
(ii)    any sale, transfer or lease of assets which are no longer necessary or
required in the conduct of a Loan Party's or its Subsidiary's business;
(iii)    any sale, transfer or lease of assets by:
 
    (A)          any Loan Party to another Loan Party;
 
    (B)          any Subsidiary of the Parent Company that is not a Loan Party
to another Subsidiary of the Parent Company that is not a Loan Party;
 
    (C)           any Subsidiary of the Parent Company that is not a Loan Party
to the Parent Company or another Loan Party of assets for consideration not in
excess of $5,000,000 in the aggregate during the period from the Closing Date
through the Expiration Date, unless (so long as no Potential Default or Event of
Default has occurred and is continuing) fair market consideration is paid and
the Administrative Agent concurrently obtains a Prior Security Interest in such
assets in accordance with Section 7.2.2 [Liens; Lien Covenant] under the Loan
Documents; and
 
    (D)          the Parent Company or any other Loan Party to any Subsidiary of
the Parent Company that is not a Loan Party of assets with a value not in excess
of $5,000,000 in the aggregate during the period from the Closing Date through
the Expiration Date, unless the consideration paid for such assets (which
consideration, if a Potential Default or Event of Default has occurred and is
continuing, shall be limited to cash) is fair market value;
(iv)    [intentionally omitted];
(v)    [intentionally omitted];
(vi)    dividends and distributions permitted by Section 7.2.5 [Dividends and
Related Distributions];
(vii)    investments, advances and loans permitted by Section 7.2.4 [Loans and
Investments] and guaranties permitted by Section 7.2.3 [Guaranties];        

76

--------------------------------------------------------------------------------




(viii)    assignments, licenses and sublicenses of intellectual property in the
ordinary course of business; and
(ix)    any additional sales, transfers or leases of assets, the aggregate value
of which for all such sales, transfers or leases during any fiscal year does not
exceed $20,000,000 for such fiscal year (subject to the requirements for fair
market value and/or cash consideration set forth in subsections (iii)(C) and (D)
above if the sales, transfers or leases are from (or to) non-Loan Parties to (or
from) Loan Parties, as applicable, and a Potential Default or Event of Default
has occurred and is continuing).
7.2.8    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction is not otherwise prohibited by this Agreement,
is entered into in the ordinary course of business upon fair and reasonable
arm's-length terms and in accordance with all applicable Law.
7.2.9    Subsidiaries. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to own or create directly or indirectly any Subsidiaries
other than:
(i)     any domestic Subsidiary existing on the Closing Date which has joined
the Loan Documents as a Guarantor as of the Closing Date, and as to which (A)
100% of the issued and outstanding equity interests of such domestic Subsidiary
have been pledged to the Administrative Agent under the Pledge Agreement and (B)
the Administrative Agent has been granted a Lien in the Collateral of such
domestic Subsidiary under the Security Agreement;
(ii)     any domestic Subsidiary created or acquired after the Closing Date
which joins the Loan Documents as a Guarantor by delivering to the
Administrative Agent a signed Guarantor Joinder and other documents in the forms
described in Section 6.1 [First Loans and Letters of Credit] modified as
appropriate and in form and substance reasonably satisfactory to the
Administrative Agent, and as to which (A) 100% of the issued and outstanding
domestic Subsidiary Equity Interests have been pledged to the Administrative
Agent under the Pledge Agreement and (B) the Administrative Agent has been
granted a Lien in the Collateral of such domestic Subsidiary under the Security
Agreement;
(iii)    any foreign Subsidiary, existing as of the Closing Date as to which, if
it is a 1st tier foreign Subsidiary, only 65% of all issued and outstanding
foreign Subsidiary Equity Interests of such 1st tier foreign Subsidiary are
pledged to the Administrative Agent under the Pledge Agreement, including
delivery to the Administrative Agent of documents necessary to grant and perfect
Prior Security Interests to the Administrative Agent in equity interests of such
1st tier foreign Subsidiary under the laws of its jurisdiction, all of which is
reasonably satisfactory in form and substance to the Administrative Agent,
provided that Administrative Agent shall not require perfection in such foreign
jurisdiction to the extent (i) such pledge would be unlawful under applicable
Law, or (ii) in the reasonable discretion of the Administrative Agent (in
consultation with the Borrower), the costs and burdens of obtaining such pledge
are excessive in relation to the value of the security being afforded by such
pledge; and

77

--------------------------------------------------------------------------------




    (iv)     any foreign Subsidiary created or acquired after the Closing Date
as to which, if it is a 1st tier foreign Subsidiary, only 65% of all issued and
outstanding foreign Subsidiary Equity Interests of such 1st tier foreign
Subsidiary are pledged to the Administrative Agent under the Pledge Agreement,
including delivery to the Administrative Agent of documents necessary to grant
and perfect Prior Security Interests to the Administrative Agent in equity
interests of such 1st tier foreign Subsidiary under the laws of its jurisdiction
if so required by Administrative Agent, all of which is reasonably satisfactory
in form and substance to the Administrative Agent, provided that Administrative
Agent shall not require perfection in such foreign jurisdiction to the extent
(i) such pledge would be unlawful under applicable Law, or (ii) in the
reasonable discretion of the Administrative Agent (in consultation with the
Borrower), the costs and burdens of obtaining such pledge are excessive in
relation to the value of the security being afforded by such pledge.
7.2.10    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business if,
as a result, the general nature of the business in which the Loan Parties and
their Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the Loan
Parties and their Subsidiaries, taken as a whole, are engaged on the Closing
Date.
7.2.11    Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31, without providing at least
thirty (30) Business Days prior written notice to the Administrative Agent.
7.2.12    Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without, if such change would be materially
adverse to the Lenders, Issuing Agent or Administrative Agent, providing at
least thirty (30) days' prior written notice to the Administrative Agent.
Notwithstanding the foregoing, if any Loan Party party as a grantor under the
Pledge Agreement or Security Agreement changes its jurisdiction of organization
from that listed on Schedule 5.1.2 or anyone other than such Loan Party party as
a grantor under the Pledge Agreement comes to own any equity interests pledged
under the Pledge Agreement or if any new equity interests (whether by increase
of amount or creation of a new class or type, or otherwise) in any issuer
referenced in the Pledge Agreement exist, Borrower shall provide Administrative
Agent with immediate written notice thereof and promptly deliver such documents,
instruments or certificates as Administrative Agent may reasonably require to
perfect or continue perfection of its Lien pursuant to the Pledge Agreement and
Security Agreement and promptly take any other actions required pursuant to the
Pledge Agreement or Security Agreement.

78

--------------------------------------------------------------------------------




7.2.13    Maximum Leverage Ratio. The Loan Parties shall not at any time permit
the Leverage Ratio of the Parent Company and its Subsidiaries to exceed 3.00 to
1.00 (tested as of the end of each fiscal quarter).
7.2.14    Minimum Interest Coverage Ratio. The Loan Parties shall not at any
time permit the Interest Coverage Ratio of the Parent Company and its
Subsidiaries to be less than 3.00 to 1.00 (tested as of the end of each fiscal
quarter for the four fiscal quarters then ended).
7.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent:
7.3.1    Quarterly Financial Statements. As soon as available and in any event
within forty five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of the Parent Company
and its Subsidiaries (including Borrower), consisting of consolidating non-GAAP,
and a consolidated, balance sheet as of the end of such fiscal quarter and
related consolidated statement of income and stockholders' equity and statement
of cash flows for the fiscal quarter then ended and the fiscal year through that
date, all in reasonable detail and certified (subject to normal year-end audit
adjustments) by an Authorized Officer of the Borrower as having been prepared in
accordance with GAAP (except in the case of consolidating financial statements),
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. Delivery within the time period specified above of copies of the
Parent Company’s Report on Form 10-Q prepared in compliance with the
requirements thereunder and filed with the SEC shall be deemed to satisfy the
requirements of this Section relating to consolidated financial statements.
7.3.2    Annual Financial Statements.
7.3.2.1    Consolidated and Consolidating Financial Statements. As soon as
available and in any event within ninety (90) days after the end of each fiscal
year of the Borrower, financial statements of the Parent Company and its
Subsidiaries (including Borrower) consisting of a consolidated balance sheet as
of the end of such fiscal year, and related consolidated statement of income and
stockholders' equity and statement of cash flows for the fiscal year then ended,
all in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing reasonably satisfactory to the Administrative
Agent as presenting fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and having been prepared in conformity with GAAP. Delivery within the time
period specified above of copies of the Parent Company’s Report on Form 10-K
prepared in compliance with the requirements thereunder and filed with the SEC
shall be deemed to satisfy the requirements of this Section; and
7.3.2.2    Consolidating Financial Statements. As soon as available and in any
event within one hundred twenty (120) days after the end of each fiscal year of
the

79

--------------------------------------------------------------------------------




Borrower, financial statements of the Parent Company and its Subsidiaries
(including Borrower) consisting of a consolidating balance sheet as of the end
of such fiscal year, and related consolidating statement of income and
stockholders' equity and statement of cash flows for the fiscal year then ended,
all in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified
(subject to normal year-end audit adjustments) by an Authorized Officer of the
Borrower as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year (it being
understood and agreed, however, that the aforementioned consolidating statements
may utilize the Parent Company’s internal accounting format consistent with past
practice).
7.3.3    Certificate of the Borrower. Concurrently with the financial statements
of the Borrower furnished to the Administrative Agent pursuant to Sections 7.3.1
[Quarterly Financial Statements] and 7.3.2 [Annual Financial Statements], a
certificate of the Borrower signed by an Authorized Officer of the Borrower in
the form of Exhibit 7.3.3 (each a "Compliance Certificate").
7.3.4    Notices.
7.3.4.1    Default. Promptly after any responsible officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.
7.3.4.2    Litigation. Promptly after any responsible officer of any Loan Party
has knowledge of the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party which related to the
Collateral or which if adversely determined would constitute a Material Adverse
Change.
7.3.4.3    Organizational Documents. If any amendment to the organizational
documents of any Loan Party is required to be delivered to Administrative Agent
pursuant to Section 7.2.12 [Changes in Organizational Documents], within the
time limits set forth in Section 7.2.12 [Changes in Organizational Documents].
7.3.4.4    Erroneous Financial Information. Promptly and any in event within
five (5) Business Days in the event that the Borrower or its accountants
conclude or advise that any previously issued financial statement, audit report
or interim review should no longer be relied upon or that disclosure should be
made or action should be taken to prevent future reliance.
7.3.4.5    ERISA Event. Promptly upon the occurrence of any ERISA Event.
7.3.4.6    Other Reports. Promptly upon their becoming available to the
Borrower:

80

--------------------------------------------------------------------------------




(i)    Financial Projections. If the Parent Company hereafter ceases to be
publicly traded on a U.S. stock exchange, within sixty (60) days after
commencement of each fiscal year of the Parent Company, the annual projections
of the Parent Company and its Subsidiaries for the then-current fiscal year;
(ii)    Material Management Letters. Any material reports including material
management letters submitted to the Borrower by independent accountants in
connection with any annual, interim or special audit;
(iii)    SEC Reports and Other Material Information. Without duplication, all
reports, registration statements and prospectuses, filed by the Borrower with
the Securities and Exchange Commission and copies of each other material public
filing as to any Loan Party or their Subsidiaries (or notice of the filing
thereof on EDGAR), and such other reports and information as the Administrative
Agent may from time to time reasonably request.
8.    DEFAULT
8.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
8.1.1    Payments Under Loan Documents. The Borrower shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation or any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation or any other amount owing hereunder or under the other Loan
Documents on the date on which such principal, interest or other amount becomes
due in accordance with the terms hereof or thereof: provided, however, that the
Borrower shall have a grace period of three (3) Business Days for the payment of
amounts owing hereunder or under the other Loan Documents other than principal
and interest;
8.1.2    Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;
8.1.3    Anti-Terrorism Laws. Any representation or warranty contained in
Section 5.1.16 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;
8.1.4    Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 7.1.5 [Visitation Rights], Section 7.1.10
[Anti-Terrorism Laws; International Trade Law Compliance] or Section 7.2
[Negative Covenants];
8.1.5    Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other

81

--------------------------------------------------------------------------------




Loan Document and such default shall continue unremedied for a period of thirty
(30) days (provided that no such grace period shall apply to Sections 7.3.1
[Quarterly Financial Statements], 7.3.2 [Annual Financial Statements] and 7.3.3
[Certificate of the Borrower]);
8.1.6    Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $7,500,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend;
8.1.7    Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $7,500,000 in the aggregate, not covered by
insurance, shall be entered against any Loan Party or any Subsidiary of a Loan
Party by a court having jurisdiction in the premises, which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of thirty
(30) days from the date of entry;
8.1.8    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party's successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;
8.1.9    Uninsured Losses; Proceedings Against Assets. There shall occur any
uninsured damage to or loss, theft or destruction of any of assets or properties
of the Loan Party or any Subsidiary of a Loan Party in excess of $7,500,000 or
any of the Loan Parties' or any of its Subsidiaries' assets with a fair market
value of $7,500,000 or greater are attached, seized, levied upon or subjected to
a writ or distress warrant; or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within thirty (30) days thereafter;
8.1.10    Events Relating to Plans and Benefit Arrangements. (i)An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of the Borrower or of any
member of its ERISA Group under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $7,500,000,
or (ii) Borrower or of any of its Subsidiaries or member of its or their ERISA
Group fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan, where the aggregate amount of
unamortized withdrawal liability is in excess of $7,500,000;

82

--------------------------------------------------------------------------------




8.1.11    Change of Control. A Change of Control shall occur.
8.1.12    Relief Proceedings. (i)A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of thirty (30)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party or Subsidiary of a
Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party ceases to
be Solvent or admits in writing its inability to pay its debts as they mature.
8.2    Consequences of Event of Default.
8.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 8.1.1 through
8.1.11 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and
8.2.2    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 8.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and
8.2.3    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 4.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and

83

--------------------------------------------------------------------------------




all of the Obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, the Issuing Lender,
Affiliate or participant, irrespective of whether or not such Lender, Issuing
Lender, Affiliate or participant shall have made any demand under this Agreement
or any other Loan Document and although such Obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Lender different from the branch or office holding
such deposit or obligated on such Indebtedness. The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have. Each Lender and the Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and
8.2.4    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 8.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:
(i)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;
(ii)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
(iii)    Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
(iv)    Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Lender Provided Interest Rate Hedges, [Lender Provided Foreign
Currency Hedges,] and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders
which provide Lender Provided Interest Rate Hedges [Lender Provided Foreign
Currency Hedges,] and Other Lender Provided Financial Service Products, in
proportion to the respective amounts described in this clause Fourth held by
them;

84

--------------------------------------------------------------------------------




(v)    Fifth, to the Administrative Agent for the account of the Issuing Lender,
to cash collateralize any undrawn amounts under outstanding Letters of Credit;
and
(vi)    Last, the balance, if any, to the Loan Parties or as required by Law.
Notwithstanding anything to the contrary in this Section 8.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party's Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 8.2.4.
9.    THE ADMINISTRATIVE AGENT
9.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
9.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;

85

--------------------------------------------------------------------------------




(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 [Modifications, Amendments or
Waivers] and 8.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 6
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance

86

--------------------------------------------------------------------------------




of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.5    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.6. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such

87

--------------------------------------------------------------------------------




successor. After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Section 9 and Section
10.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
If PNC resigns as Administrative Agent under this Section 9.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.
9.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.8    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the lead arranger, bookrunner or syndication titles listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.
9.9    Administrative Agent's Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the "Administrative Agent's Fee") under the terms of
a letter (the "Administrative Agent's Letter") between the Borrower and
Administrative Agent, as amended from time to time.
9.10    Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 7.2.7 [Dispositions of
Assets or Subsidiaries] or Section 7.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a

88

--------------------------------------------------------------------------------




transaction permitted under Section 7.2.7 [Dispositions of Assets or
Subsidiaries] or Section 7.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].
9.11    No Reliance on Administrative Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
10.    MISCELLANEOUS
10.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:
10.1.1    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;
10.1.2    Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;
10.1.3    Release of Collateral or Guarantor. Except for sales of assets
permitted by Section 7.2.7 [Dispositions of Assets or Subsidiaries], release all
or substantially all of the Collateral or any Guarantor from its Obligations
under the Guaranty Agreement without the consent of all Lenders (other than
Defaulting Lenders);
10.1.4    Definition of Required Lenders. Except for reductions in the
percentage specified in such definition, amend, modify or eliminate such
definition; or

89

--------------------------------------------------------------------------------




10.1.5    Miscellaneous. Amend the definition of “Optional Currency” or Section
2.11.2(iii) [Requests for Additional Optional Currencies], Section 4.2 [Pro Rata
Treatment of Lenders], Section 9.3 [Exculpatory Provisions] or Section 4.3
[Sharing of Payments by Lenders] or this Section 10.1, alter any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the consent of all of the
Lenders;
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 10.1.1 through 10.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a "Non-Consenting
Lender"), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
4.6.2 [Replacement of a Lender]. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
10.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.
10.3    Expenses; Indemnity; Damage Waiver.
10.3.1    Costs and Expenses. The Borrower shall pay (i) all out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out‑of‑pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or

90

--------------------------------------------------------------------------------




extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out‑of‑pocket expenses incurred by the Administrative Agent, any
Lender or the Issuing Lender (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or the Issuing Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable out-of-pocket expenses of the Administrative
Agent's regular employees and agents engaged periodically to perform audits of
the Loan Parties' books, records and business properties; provided that Borrower
shall not be required to pay for more than one audit per year if no Event of
Default has occurred and is continuing.
10.3.2    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee, but not
any fees, costs or expenses of counsel not reimbursable in accordance with
Section 10.3.1 [Costs and Expenses]) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.3.2 [Indemnification by the Borrower]
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

91

--------------------------------------------------------------------------------




10.3.3    Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 10.3.1
[Costs and Expenses] or 10.3.2 [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender's Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
10.3.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, each party hereto shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 10.3.2
[Indemnification by the Borrower] shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, provided that any
Indemnitee that is a recipient of Information shall be considered to have
complied with its confidentiality obligations with respect to such Information
if such Person exercised the same degree of care to maintain the confidentiality
of such information as such Person would accord to its own confidential
information.
10.3.5    Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.
10.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 3.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.
10.5    Notices; Effectiveness; Electronic Communication.
10.5.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section

92

--------------------------------------------------------------------------------




10.5.2 [Electronic Communications]), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.5.2 [Electronic Communications], shall be effective as
provided in such Section.
10.5.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
10.5.3    Change of Address, Etc. Any party hereto may change its address,
e‑mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.
10.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
10.7    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this

93

--------------------------------------------------------------------------------




Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Borrower contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Notes, Section 4
[Payments] and Section 10.3 [Expenses; Indemnity; Damage Waiver], shall survive
Payment In Full. All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment In Full.
10.8    Successors and Assigns.
10.8.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 10.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
10.8.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in clause (i)(A) of this Section 10.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000.00, in the
case of any assignment in respect of the Revolving Credit Commitment of

94

--------------------------------------------------------------------------------




the assigning Lender, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise
consents.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and
(B)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire provided by the Administrative Agent.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower's Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 3.4
[Rate Unascertainable; Etc.], 4.8 [Increased Costs], and 10.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of

95

--------------------------------------------------------------------------------




such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.8.2 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.8.4
[Participations].
10.8.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest
thereon) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time. Such register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is in such
register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Such register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
10.8.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 10.1.1 [Increase of Commitment], 10.1.2
[Extension of Payment, Etc.], or 10.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.4 [Rate Unascertainable, Etc.], 4.8
[Increased Costs], 4.10 [Indemnity] and 4.9 [Taxes] (subject to the requirements
and limitations therein, including the requirements under Section 4.9.7 [Status
of Lenders] (it being understood that the documentation required under Section
4.9.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 4.6.2
[Replacement of a Lender] and Section 4.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 10.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 4.8
[Increased Costs] or 4.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater

96

--------------------------------------------------------------------------------




payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 4.6.2 [Replacement of a
Lender] and Section 4.6.3 [Designation of Different Lending Office] with respect
to any Participant. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 8.2.3 [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.3
[Sharing of Payments by Lenders] as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
10.8.5    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
10.9    Confidentiality.
10.9.1    General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any

97

--------------------------------------------------------------------------------




assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (viii) to the extent such Information (Y) becomes publicly available
other than as a result of a breach of this Section or known breach of a written
confidentiality agreement (with no duty to investigate), or (Z) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or the other Loan Parties or their agents, attorneys and advisors.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
10.9.2    Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 10.9.1
[General].
10.10    Counterparts; Integration; Effectiveness.
10.10.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 6 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e‑mail shall be effective as delivery of a
manually executed counterpart of this Agreement.
10.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
10.11.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of New York (including for such purpose Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York) without
regard to its conflict of laws principles. Each standby Letter of Credit issued
under this Agreement shall be subject either to the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently

98

--------------------------------------------------------------------------------




published by the International Chamber of Commerce (the "ICC") at the time of
issuance ("UCP") or the rules of the International Standby Practices (ICC
Publication Number 590) ("ISP98"), as determined by the Issuing Lender, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to its conflict of laws principles.
10.11.2    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
10.11.3    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 10.11. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
10.11.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

99

--------------------------------------------------------------------------------




10.11.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.12    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.





100

--------------------------------------------------------------------------------

[Signature page to Credit Agreement]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
ATTEST:    BORROWER:
EPAM SYSTEMS, INC.
By: /s/ Anthony Conte    
Name: Anthony Conte    
Title: Chief Financial Officer    
GUARANTORS:
VESTED DEVELOPMENT, INC.
By: /s/ Anthony Conte    
Name: Anthony Conte    
Title: Vice President & Secretary    
EPAM SYSTEMS, LLC
By: /s/ Arkadiy Dobkin    
Name: Arkadiy Dobkin    
Title: Manager    








--------------------------------------------------------------------------------

[Signature page to Credit Agreement]



PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent


By: /s/ Virginia Alling    
Name: Virginia Alling    
Title: Senior Vice President    




--------------------------------------------------------------------------------

[Signature page to Credit Agreement]





SANTANDER BANK, N.A., as a Lender and as Syndication Agent


By: /s/ Nancy S. Krewson    
Name: Nancy S. Krewson    
Title: Senior Vice President    








--------------------------------------------------------------------------------

[Signature page to Credit Agreement]

SILICON VALLEY BANK, as a Lender


By: /s/ Mike Shuhy    
Name: Mike Shuhy    
Title: Director    



1